Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 1 of 84

WARREN J BORISH*
SAMUEL L. SPEAR

JAMES F RUNCKEL
CHARLES T JOYCE*
BENJAMIN EISNERO
WENDY CHIERICI*

JAMES KATZ*

MARTIN W. MILZ*

LOIS GARBER SCHWARTZ*
NICHOLAS J. BOTTA*
SYRETTA J. MARTIN*
MELISSA A. LOVETT

F TIGHE BURNS*
THEODORE P. DiMUZIO
CHRISTOPHER R. STOCKTONtT
SARAH LEAH TARLOW{
CHRISTOPHER G CASSIE*

PA BAR EXCEPT:
TIN] BAR

* PA & NJ BAR

> PA, NJ & DC BAR
t+ PANY & ILBAR

Via Hand Delivery

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102

TEL (215) 732-0101 FAX (215) 732-7790
NJ OFFICE
. 1040 N. KINGS HIGHWAY
ses SUITE 202
wy CHERRY HILL, NI 08034

(856) 482-8799 FAX (856) 482-0343
BRUCE E, ENDY
January 24, 2020 ae

LEONARD SPEAR
1923 - 2003

LOUIS H, WILDERMAN
1909 - 1993

Kate Barkman, Clerk of Court
U.S. District Court, Eastern District of Pennsylvania
2609 U.S. Courthouse

601 Market Street

Philadelphia, PA 19106

Re:

Dear Madam:

International Union of Painters and Allied Trades District Council No. 21 et
al. v. Acoustics Plus, Inc.

With respect to the above-referenced matter, enclosed please find an original and one copy
of a Complaint (with disk) along with a check in the amount of $400.00 for processing.

Kindly file the original and return one time-stamped copy in the enclosed, self-addressed
stamped envelope, provided for your convenience. Thank you.

/tm
Enclosures

Sincerely yours,
SPEAR WILDERMA

a

Mi A

‘Tony/Michael, Paral¢gal
u

 
   

 

ce: Brian Smith, Fund Administrator (via e-mail)
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 2 of 84

UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff: 2980 Southampton-Byberry Rd., Philadelphia, PA 19154

 

ee 725 Morwood Road, Telford, PA 18969

 

Place of Accident, Incident or Transaction:

 

 

RELATED CASE, IF ANY:
Case Number: Judge: Date Terminated:

Civil cases are deemed related when Yes is answered to any of the following questions:

1. Is this case related to property included in an earlier numbered suit pending or within one year Yes [| nol]
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [| No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4. Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [| No

case filed by the same individual?

~ 93082

Attorneysat-Law / Pro Se Plaintiff \ Attorney ID. # (if applicable)
ai

I certify that, to my knowledge, the within case [1 is / [2] is not related to any Ae or within one year previously terminated action in

mStar

 

ao

 

CIVIL: (Place a ¥ in one category only)

 

A, Federal Question Cases: B. Diversity Jurisdiction Cases:
C] 1. Indemnity Contract, Marine Contract, and All Other Contracts (1 1. Insurance Contract and Other Contracts
[] 2. FELA CJ 2. Airplane Personal Injury
[] 3. Jones Act-Personal Injury CD 3. Assault, Defamation
[] 4. Antitrust [] 4. Marine Personal Injury
H 5. Patent L.] 5. Motor Vehicle Personal Injury
6. Labor-Management Relations [] 6. Other Personal Injury (Please specify):
[] 7. Civil Rights [] 7. Products Liability
[] 8. Habeas Corpus [] 8. Products Liability — Asbestos
K 9. Securities Act(s) Cases [] 9. All other Diversity Cases
10. Social Security Review Cases (Please specify):
11. All other Federal Question Cases

(Please specify): Employee Retirement Income Security Act

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to remove the case from eligibility for arbitration.)

, Martin W. Milz, Esq.

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.

. 01/24/2020 Wet ALE 93082

f Attorney-at-Law / Pro Se Plainti Attorney 1D. # (if applicable)

, counsel of record or pro se plaintiff, do hereby certify:

 

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C,P. 38

 

Civ. 609 (5/2018)

 
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 3 of 84
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the fil ng and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet, (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS ; DEFENDANTS
International Union of Painters and Allied Trades District Council ;
Acoustics Plus, Inc.

No. 21 Health and Welfare Fund, et al.
2980 Southampton-Byberry Road, Philadelphia, PA 19154
(b) County of Residence of First Listed Plaintiff Philadelphia
(EXCEPT IN U.S. PLAINTIFF CASES)

JS 44 (Rev. 06/17)

 

County of Residence of First Listed Defendant
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED

NOTE:

(c) Attorneys (Firm Name, Address, and Telephone Number) Attomeys (/f Known)

Martin W, Milz, Est. & Syretta J. Martin, Esq.
Spear Wilderman, P.C.
230 South Broad Street, Suite 1400, Philadelphia, PA 19102

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

215-732-0101
II. BASIS OF JURISDICTION (Place an "X" in One Box Only) I. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
GO 1 US, Govement 2 3 Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 0 1 @ 1 Incorporated or Principal Place o4 04
of Business In This State
0 2. US. Government 4 Diversity Citizen of Another State 0 2 OQ 2 Incorporated and Principal Place o5 05
Defendant (indicate Citizenship of Parties in Item I) of Business In Another State
Citizen or Subject of a 03 O 3 Foreign Nation oé6 O86
Foreign Country
IV. NATURE OF SUIT (Pisce an “x” in One Box Only) Click here for: Nature of Suit Code Descriptions.
l CONTRACT TORTS FORFEITURE/PENALTY BANKRUPTCY OTHER STATUTES
© 110 Insurance PERSONAL INJURY PERSONAL INJURY |0 625 Dmg Related Seizure © 422 Appeal 28 USC 158 0 375 False Claims Act
0 120 Marine © 310 Airplane © 365 Personal Injury - of Property 21 USC 881 |) 423 Withdrawal D 376 Qui Tam (31 USC
O 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
DO 140 Negotiable Instrument Liability 1 367 Health Care/ © 400 State Reapportionment
0 150 Recovery of Overpayment | 0 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS C1 410 Antitrust
& Enforcement of Judgment Slander Personal Injury O 820 Copyrights O 430 Banks and Banking
D 151 Medicare Act 0 330 Federal Employers’ Product Liability O 830 Patent O 450 Commerce
QO 152 Recovery of Defaulted Liability 0 368 Asbestos Personal O 835 Patent - Abbreviated 0 460 Deportation
Student Loans D 340 Marine Injury Product New Dnug Application |) 470 Racketeer Influenced and
(Excludes Veterans) 345 Marine Product Liability O 840 Trademark Corrupt Organizations
O 153 Recovery of Overpayment Liability PERSONAL PROPERTY LABOR SOCIAL SECURITY © 480 Consumer Credit
of Veteran's Benefits C350 Motor Vehicle O 370 Other Fraud O 710 Fair Labor Standards D 861 HIA (1395 ff) 490 Cable/Sat TV
O 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act © 862 Black Lung (923) ©) 850 Securities/Commodities/
0 190 Other Contract Product Liability 0 380 Other Personal O 720 Labor/Management 0 863 DIWC/DIWW (405(g)) Exchange
0 195 Contract Product Liability | 360 Other Personal Property Damage Relations C1] 864 SSID Title XVI 0 890 Other Statutory Actions
0 196 Franchise Injury O 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
© 362 Personal Injury - Product Liability O 751 Family and Medical 893 Environmental Matters
Medical Malpractice ——} Leave Act CO 895 Freedom of Information
| REAL PROPERTY CIVIL RIGHTS PRISONER PETITIONS [0 790 Other Labor Litigation FEDERAL TAX SUITS Act
© 210 Land Condemnation D 440 Other Civil Rights Habeas Corpus: & 791 Employee Retirement D 870 Taxes (U.S. Plaintiff 0 896 Arbitration
O 220 Foreclosure D 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) 0 899 Administrative Procedure
O 230 Rent Lease & Ejectment O 442 Employment 0 510 Motions to Vacate O 871 IRS—Third Party Act/Review or Appeal of
C1) 240 Torts to Land O 443 Housing/ Sentence 26 USC 7609 Agency Decision
O) 245 Tort Product Liability Accommodations OD 530 General OF 950 Constitutionality of
O 290 All Other Real Property C445 Amer, w/Disabilities -] 0 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
C1 446 Amer. w/Disabilities -] 540 Mandamus & Other |0 465 Other Immigration
Other 0 550 Civil Rights Actions
CO 448 Education 0 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X" in One Box Only)

JK 1 Original 0 2 Removed from O 3. Remanded from O 4 Reinstatedor O 5 Transferred from © 6 Multidistrict 0 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File

 

Cite the U.S, Civil Statute under which you are filing (We not cite jurisdictional statutes unless diversity):

Section 502 & Section 515 of the Employee Retirement Income Security Act of 1974 (ERISA), 29 U.S.C. Section 1132 & 1145
Brief description of cause:

Complaint

VI. CAUSE OF ACTION

 

 

 

 

 

 

VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $155,879.70 CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P JURY DEMAND: O Yes No
VII. RELATED CASE(S)
IF ANY (See instructions): JUDGE Rasenen
DATE SIGNATURE OF ATTORNEY OF RECORD ~ LZ “SF. <7 te =
01/24/2020 Martin W. Milz, Esq. AL Zo -
FOR OFFICE USE ONLY a t 7
RECEIPT # AMOUNT APPLYING IFP

JUDGE MAG, JUDGE
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 4 of 84

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CASE MANAGEMENT TRACK DESIGNATION FORM

INTERNATIONAL UNION OF PAINTERS — : CIVIL ACTION
AND ALLIED TRADES DISTRICT ;

COUNCIL NO. 21 HEALTH AND WELFARE :

FUND, ET AL. : NO.

Plaintiffs,
v.

ACOUSTICS PLUS, INC

Defendant.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on the
plaintiff and all other parties, a Case Management Track Designation Form specifying the track to which
that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus — Cases brought under 28 U.S.C. § 2241 through § 2255. ( )

(b) Social Security — Cases requesting review of a decision of the Secretary of Health
and Human Services denying plaintiff Social Security Benefits. ( )

(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2. ( )

(d) Asbestos — Cases involving claims for personal injury or property damage from
exposure to asbestos. ( )

(e) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

 

 

 

management cases.) ( )
(f) Standard Management — Cases that do not fall into any one of the other tracks. (v)
January 24, 2020 Like (AD Martin W. Milz, Esq.
Date Attorney-at-law a Attorney for Plaintiffs
215-732-0101 215-732-7790 Mmilz(@spearwilderman.com
Telephone FAX Number E-Mail Address

(Civ. 660) 10/02
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 5 of 84

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INTERNATIONAL UNION OF PAINTERS AND : CIVIL ACTION
ALLIED TRADES DISTRICT COUNCIL NO. 21

HEALTH AND WELFARE FUND : NO.
2980 Southampton-Byberry Road :
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
ANNUITY FUND
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
JOB RECOVERY FUND
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

FINISHING TRADES INSTITUTE OF THE
MID-ATLANTIC REGION
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
INDUSTRY ADVANCEMENT FUND
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
VACATION FUND
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 6 of 84

SCHOLARSHIP FUND
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
JOB ORGANIZATION PROGRAM TRUST FUND
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

JOSEPH ASHDALE,
in his official capacity as a Trustee of the
International Union of Painters and Allied Trades
District Council No. 21 Health and Welfare Fund
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES FINISHING TRADES
INSTITUTE
7230 Parkway Drive
Hanover, MD 21076

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES LABOR MANAGEMENT
COOPERATIVE FUND
7234 Parkway Drive
Hanover, MD 21076

and

INTERNATIONAL UNION OF PAINTERS AND
ALLIED TRADES DISTRICT COUNCIL NO. 21
2980 Southampton-Byberry Road
Philadelphia, PA 19154

and

INTERNATIONAL PAINTERS AND ALLIED
TRADES INDUSTRY PENSION FUND
7234 Parkway Drive
Hanover, MD 21076
and
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 7 of 84

INTERNATIONAL PAINTERS AND ALLIED
TRADES INDUSTRY ANNUITY FUND
7234 Parkway Drive
Hanover, MD 21076
and

TIM MAITLAND,

in his official capacity as a fiduciary

International Painters and Allied Trades Industry
Pension Fund, International Union of Painters and
Allied Trades Finishing Institute, and International
Union of Painters and Allied Trades Management
Cooperative Fund

7234 Parkway Drive
Hanover, MD 21076
Plaintiffs,
v.
ACOUSTICS PLUS, INC.
725 Morwood Road
Telford, PA 18969
Defendant.
COMPLAINT
The Parties
1. Plaintiffs International Union of Painters and Allied Trades (““IUPAT”) District

Council No. 21 (“DC21”) Health and Welfare Fund, IUPAT DC21 Annuity Fund, IUPAT DC21
Job Recovery Fund, Finishing Trades Institute of the Mid-Atlantic Region, IUPAT DC21
Industry Advancement Fund, IUPAT DC21 Vacation Fund, IUPAT DC21 Scholarship Fund,
IUPAT DC21 Job Organization Program Trust Fund (hereafter collectively, “DC21 Funds”) are
employee benefit plans pursuant to Section 3(3) of the Employee Retirement Income Security
Act (hereafter, “ERISA”), 29 U.S.C. Section §1002(3), with their principal office located at 2980
Southampton-Byberry Road, Philadelphia, PA 19154, within this judicial district.

mo Plaintiff, International Painters and Allied Trades Industry Pension Fund

(hereafter, “Pension Fund”), is an employee benefit plan pursuant to Section 3(3) of ERISA, 29
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 8 of 84

U.S.C. Section §1002(3), with its principal office located at 7234 Parkway Drive, Hanover, MD
21076.

o Plaintiff, International Union of Painters and Allied Trades Annuity Fund,
(hereafter, “Annuity Fund”), is an employee benefit plan pursuant to Section 3(3) of ERISA, 29
U.S.C. Section §1002(3), with its principal office located at 7234 Parkway Drive, Hanover, MD
21076.

4. Plaintiff, International Union of Painters and Allied Trades Finishing Trades
Institute (hereafter, “FTI”’), is a trust fund established under 29 U.S.C. Section §186(5), and a
“multiemployer plan” and “employee benefit plan” and “employee welfare benefit plan”
pursuant to Sections 3(37), (1) and (3) of ERISA, 29 U.S.C. Sections §§1002(37), (1) and (3),
with its principal office located at 7230 Parkway Drive, Hanover, MD 21076.

5. Plaintiff, International Union of Painters and Allied Trades Labor Management
Cooperative Fund (hereafter, “LMCF”, and collectively hereafter with the aforementioned
Funds, “Plaintiff Funds”), is an entity that performs certain employer association functions, but
also is an unincorporated organization established under 29 U.S.C. §186(c)(9). Its principal
office is located at 7234 Parkway Drive, Hanover, MD 21076. Plaintiff Funds are due and
owing relief sought from Acoustics Plus, Inc., as set forth below.

6. Plaintiff, Joseph Ashdale, a trustee of the IUPAT DC21 Funds’ Health and
Welfare Fund, acts as a fiduciary on behalf of the Plaintiff Funds within the meaning of Section
3(21)(A) of ERISA, 29 U.S.C. §1002(21)(A), for the purposes of collecting delinquent
contributions, and brings this action in such capacity on behalf of all Plaintiff Funds, having been

so authorized by the Trustees of each of the Plaintiff Funds.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 9 of 84

7. Plaintiff, Tim Maitland, as Fund Administrator for the Pension Fund, acts as a
fiduciary on behalf of Pension Fund within the meaning of Section 3(21)(A) of ERISA, 29
U.S.C. §1002(21)(A), with respect to collection of contributions due the Pension Fund, and is
authorized to bring this action in such capacity on behalf of all Trustees of the Pension Fund and
the Pension Fund as an organization. He is also authorized to bring this action on behalf of the
Finishing Trades Institute and the Labor Management Cooperation Initiative through a
Collection Services Agreement.

8. Plaintiff International Union of Painters and Allied Trades District Council No. 21
(hereafter, “Plaintiff Union”) is an unincorporated labor organization within the meaning of
Section 2(5) of the Labor Management Relations Act of 1947 (hereafter, the “LMRA”), as
amended, 29 U.S.C. §185, with its principal office located at 2980 Southampton-Byberry Road,
Philadelphia, PA 19154. Plaintiff Union brings this action in its capacity as collective bargaining
agent for the covered employees of Defendant, Acoustics Plus, Inc.

9. Defendant, Acoustics Plus, Inc. (hereafter, “Defendant”) is a Pennsylvania
corporation with its principal office located at 725 Morwood Road, Telford, PA 18969.

10. Defendant is engaged in interstate commerce within the meaning of Section 2(6)
of the LMRA, as amended, 29 U.S.C. §152(6), and have employed members of Plaintiff Union
pursuant to a collective bargaining agreement(s) in the Commonwealth of Pennsylvania.

11. Defendant is an employer within the meaning of Section 2(2) of the National
Labor Relations Act and Section 301 of the LMRA, as amended, 29 U.S.C. §§152(2) and 185;

and Section 515 of ERISA, 29 U.S.C. §§1002(5) and 1145.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 10 of 84

Jurisdiction & Venue

12. Jurisdiction of this District Court is invoked pursuant to Section 301 of the
LMRA, as amended, 29 U.S.C. §185, in that Defendant is an employer within the meaning of the
LMRA, and a party to collective bargaining agreement(s) which forms the basis and substance of
the matters at issue in this litigation; and 28 U.S.C. §1337, providing for original jurisdiction in
civil actions that arise out of an Act of Congress regulating commerce.

13. Jurisdiction of the District Court is invoked pursuant to the provisions of Section
502 and Section 515 of ERISA, 29 U.S.C. §§1132 and 1145, in that Defendants is an employer
as defined by ERISA. The Eastern District of Pennsylvania is the proper venue under ERISA
section 502(e)(2), 29 U.S.C. §1132(e)(2), because the Plaintiff Funds are administered in this
judicial district.

Causes of Action
14, Plaintiffs assert Defendant has failed to make benefit fund contributions in a total

amount of $155,879.70, pursuant to sections 502 and 515 of ERISA, as outlined in the following
paragraphs.

First Cause of Action — Section 502 and 515 of ERISA
Audit Delinquency — DC21 Funds v. Acoustics Plus, Inc.

15. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 14, as if set
forth fully herein.

16. Plaintiff Union and Defendant are parties to a collective bargaining agreement(s),
which requires that Defendant, pursuant to the terms within said agreement(s), make certain
contributions for all hours worked on a timely basis to Plaintiff Funds and remit certain
payments to the Union based upon performance of covered work by its employees who are also

members of the Union at rates commensurate with those required under the collective bargaining
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 11 of 84

agreement(s). A true and correct copy of that agreement(s), in relevant part, is attached hereto as
Exhibit A.

17. Defendant, like all contributing employers to Plaintiff Funds, is required to submit
monthly reports accurately setting forth the hours worked by employees covered under the
collective bargaining agreement(s), and to remit contributions to Plaintiff Funds, at hourly rates
commensurate with those required by the collective bargaining agreement(s). The collective
bargaining agreement(s) further notes that liquidated damages and interest shall be assessed to
untimely and/or unpaid fringe benefit contributions until the employer cures its delinquency.

18. Further, pursuant to the collective bargaining agreement(s) with Plaintiff Union,
Defendant is required to submit to auditing of its books and records at reasonable intervals for
the purpose of determining the accuracy of the contributions made by the employer to the
Plaintiff Funds.

19. On July 24, 2019, an independent auditor retained by the DC21 Funds completed
an audit of Defendant’s payroll records for the contribution periods of January 1, 2018 through
June 30, 2019.

20. As detected by the DC21 Funds’ audit, Defendant employed workers for whom it
failed to remit required benefit contributions for the abovementioned audit period, which has
resulted in an audit delinquency in the amount of $2,970.48, which includes interest accrued to
present in the amount of $2,084.35 and the cost of audit in the amount of $886.13. While the
DC21 Funds acknowledge payment of the audit principal owed, this amount remains due. A true
and correct copy of the DC21 Funds’ audit is attached hereto as Exhibit B.

21. Due to Defendant’s failure to timely pay the audit delinquency, the DC21 Funds’

Delinquency Policy provides that the Defendant is responsible to the DC21 Funds for liquidated
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 12 of 84

damages assessed at twenty percent (20%) of the audit principal balance in the amount of
$12,778.84, making the total sum of $15,749.32 now due for this audit delinquency. A true and
correct copy of the IUPAT District Council No. 21 Health and Welfare Fund Delinquency Policy
by which assessments of interest and liquidated damages are governed is attached hereto as
Exhibit C.

22. Defendant has been notified of the DC21 Funds’ audit delinquency but has failed
or refused to make appropriate and timely payments as required. True and correct copies of the
Notices sent by Fund Counsel, dated August 27, 2019 and September 18, 2019, respectively, are
attached hereto as Exhibit D.

WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant, and in
favor of Plaintiffs, and to award relief as follows:

a. Judgment in the amount of $15,749.32, representing the total accumulated
audit delinquency owed to DC21 Funds, or such other amount as may be due and owing when
this cause of action reaches judgment, as provided for by the applicable collective bargaining
agreement(s) and by section 502 of ERISA;

b. Reasonable counsel fees, interest to run at rate of 6%, and costs of suit, as
provided for by the applicable collective bargaining agreement(s) and by Section 502 of ERISA;

e Injunctive relief ordering Defendant to remit employer reports,
contributions and other required payments in a timely fashion; and

d. Other relief as the Court deems just and proper.

Second Cause of Action — Section 502 and 515 of ERISA
Contribution Delinquency — DC21 Funds v. Acoustics Plus, Inc.

23. Plaintiffs hereby incorporate the allegations of paragraphs | through 22, as if set

forth fully herein.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 13 of 84

24. In derogation of obligations and duties noted in the collective bargaining
agreement(s) and the DC21 Funds’ Delinquency Policy, Defendant has failed to remit required
fringe benefit contributions and/or reports for the periods of July 2019 through November 2019,
resulting in an additional delinquency in the amount of $83,364.26, which includes a principal
amount owed in the amount of $70,922.03, liquidated damages in the amount of 10,750.00, and
interest accrued to the present in the amount of 1,692.23. While the Defendant only recently
remitted reports for this period showing said principal amount owed, the Defendant was notified
of the interest assessment by the Fund Counsel, but has failed, or refused, to make payment as
required. True and correct copies of Notices sent by Fund Counsel dated May 23, 2019 and June
11, 2019, respectively, are attached hereto as Exhibit E.

WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant, and in
favor of Plaintiffs, and to award relief as follows:

a. Judgment in the amount of $83,364.26, representing the total accumulated
contribution delinquency owed to DC21 Funds, or such other amount as may be due and owing
when this cause of action reaches judgment, as provided for by the applicable collective
bargaining agreement(s) and by section 502 of ERISA;

b. Reasonable counsel fees, interest to run at rate of 6%, and costs of suit, as
provided for by the applicable collective bargaining agreement(s) and by Section 502 of ERISA;

c. Injunctive relief ordering Defendant to remit employer reports,
contributions and other required payments in a timely fashion; and

d. Other relief as the Court deems just and proper.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 14 of 84

Third Cause of Action — Section 502 and 515 of ERISA
Audit Delinquency — Pension Fund, Annuity Fund, Finishing Trades Institute of the Mid-
Atlantic Region and Labor Management Cooperative Fund (the “International Funds”) v.
Acoustics Plus, Inc.

25. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 24, as if set
forth fully herein.

26. On July 24, 2019, the International Funds completed their own independent audit
of Defendant’s payroll records, for the contribution periods of January 1, 2018 through June 30,
2019.

27. As detected by the International Funds’ audit, Defendant employed workers for
whom it failed to remit required benefit contributions for the abovementioned audit period,
which has resulted in an audit delinquency in the amount of $28,255.51, which includes audit
principal due and owing in the amount of $22,458.26, interest accrued to present in the amount
of $862.57, liquidated damages in the amount of $4,491.65 and the cost of audit in the amount of
$442.62. A true and correct copy of the International Funds’ audit is attached hereto as Exhibit F.

WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant, and in
favor of Plaintiffs, and to award relief as follows:

a. Judgment in the amount of $28,255.51, representing the total accumulated
audit delinquency owed to the International Funds, or such other amount as may be due and
owing when this cause of action reaches judgment, as provided for by the applicable collective
bargaining agreement(s) and by section 502 of ERISA;

b. Reasonable counsel fees, interest to run at rate of 6%, and costs of suit, as

provided for by the applicable collective bargaining agreement(s) and by Section 502 of ERISA;

& Injunctive relief ordering Defendant to remit employer reports,

10
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 15 of 84

contributions and other required payments in a timely fashion; and
d. Other relief as the Court deems just and proper.

Fourth Cause of Action — Section 502 and 515 of ERISA
Contribution Delinquency — International Funds vy. Acoustics Plus, Inc.

28. Plaintiffs hereby incorporate the allegations of paragraphs 1 through 27, as if set

 

 

forth fully herein.

29. Notwithstanding its obligations so contained in the collective bargaining
agreement(s), Defendant has employed workers for whom it has failed to remit the required
benefit contributions to the International Funds timely for the periods of July 2019 through
November 2019, resulting in a delinquency in the amount of $28,510.61, which includes a
principal amount owed in the amount of $23,490.24, liquidated damages in the amount of
$4,667.93, and interest accrued to the present in the amount of $352.44. A true and correct copy
of the International Funds’ Plan Document by which assessments of interest and liquidated
damages are governed is attached hereto as Exhibit G.

30. These amounts may change as Defendant makes payments, partial payments
and/or fails to make payments due as a result of additional or prior work performed, or additional
delinquencies are uncovered, in accordance with the collective bargaining agreement(s). These
amounts may also change based on contributions uncovered as due and owing by an audit of
Defendant’s payroll records which is scheduled to take place on February 20, 2020. A true and
correct copy of the Audit Notice is attached hereto as Exhibit H.

31. Plaintiffs are entitled to a provision permitting immediate registration in another
District of any judgment entered in this action.

WHEREFORE, Plaintiffs request this Court to grant judgment against Defendant, and in

favor of Plaintiffs, and to award relief as follows:

11
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 16 of 84

a. Judgment in the amount of $28,510.61, representing the total accumulated
contribution delinquency owed to the International Funds, or such other amount as may be due
and owing when this cause of action reaches judgment, as provided for by the applicable
collective bargaining agreement(s) and by section 502 of ERISA;

b. Reasonable counsel fees, interest to run at rate of 6%, and costs of suit, as
provided for by the applicable collective bargaining agreement(s) and by Section 502 of ERISA;

C. Injunctive relief ordering Defendant to remit employer reports,
contributions and other required payments in a timely fashion; and

d. Other relief as the Court deems just and proper.

Respectfully submitted,

SPEAR WILDERMAN, P.C.

OZ
/MARTIN W. MILZ '
Jaen J. MAR ws
230 South Broad ae 1400
Philadelphia, PA 19102
(215) 732-0101
Attorneys for Plaintiffs

 

Dated: January 24, 2020

12
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 17 of 84

MASTER
COLLECTIVE BARGAINING
AGREEMENT

Between

District Council No. 21
International Union of Painter and Allied Trades

and the

Associated Master Painters of Philadelphia and Vicinity

and the

Interior Finishing Contractors Association of Philadelphia, Pa.

and the

Architectural Glass and Metal Association of Philadelphia and Vicinity

and the

P.D.C.A. of Northeast Pa.

and the

P.D.C.A. of Harrisburg

and the
American Sub-Contractors Association of Central Pa.

and All Independent Employers and Associations

May 1, 2001 Thru April 30, 2004

EXHIBIT

tabbies"
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 18 of 84

Article 1
Article 2
Article 3
Article 4
Article 5

Article 6

Sections
6.29 to 6.29.36

Article 7

Article 8

Article 9
Article 10
Article 11
Article 12
Article 13
Article 14
Article 15
Article 16
Article 17
Article 18
Article 19
Article 20
Article 21
Article 22
Article 23
Article 24
Article 25
Schedule A
Schedule B
Exhibit A

INDEX
Recognition Page 2
Union Security Page 2
Check-off Administrative Dues Page 3

Function of Management

Contract Increases & Territories,
(Wage Breakdown See: Schedule A)
Specific Provisions & Conditions for:
Painter, Wallcoverer

Drywall Finishers

Zones | & 5

Specific Provisions & Conditions for:
Painter, Drywall Finisher, Wallcoverer
Zones 2,3 & 4
Specific Provisions & Conditions for:
Glazier
Zones | thru 6

DC Representative

General Work Conditions

Picketing

Subletting of Contract

Preservation of Work

Grievance & Arbitration

Security of Funds

Various Funds

Pinpointing Funds

Industry Advancement Funds

Dc #21 Apprenticeship

State Safety Code Compliance

Compensation Insurance Coverage, Work Injury
Acts, Relations, Rulings, Legal Jurisdiction
Promotion for Better Journeypersons & Industries
More Favorable Terms

Duration

WAGE RATES & WAGE INCREASES
APPRENTICE RATES

SIZE SCHEDULE
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 19 of 84

Articles of Agreement

 

This Agreement is made and entered into this first (1°) day of May 1 2001 between the
ASSOCIATED MASTER PAINTERS AND DECORATORS INC. OF PHILADELPHIA AND
VICINITY, And INTERIOR FINISH CONTRACTORS ASSOCIATION OF DELAWARE
VALLEY; ARCHITECTURAL GLASS AND METAL ASSOCIATION OF PHILADELPHIA

AND VICINITY, P.D.C.A. OF NORTHEAST PA; P.D.C.A.- HARRISBURG; AMERICAN SUB-
CONTRACTORS ASSCOCIATION OF CENTRAL PA. hereinafter called the “EMPLOYER”, and
DISTRICT COUNCIL # 21 OF THE INTERNATIONAL UNION OF PAINTERS AND ALLIED
TRADES, AFL-CIO, oF EASTERN PENNSYLVANIA, SOUTHERN NEW JERSEY, AND THE
STATE OF DELAWARE, HEREAFTER called the “COUNCIL”.

Now, Therefore, This Agreement Witnesseth:
ARTICLE 1
Recognition

1.1 Recognition:

The Union recognizes the ASSOCIATED MASTER PAINTERS AND DECORATORS INC. OF
PHILADELPHIA AND VICINITY And INTERIOR FINISH CONTRACTORS ASSOCIATION
OF DELAWARE VALLEY; ARCHITECTURAL GLASS AND METAL ASSOCIATION oF
PHILADELPHIA AND VICINITY, P.D.C.A. OF NORTHEAST PA; P.D.C.A.- HARRISBURG;
AMERICAN SUB-CONTRACTORS OF CENTRAL PA. AND ALL INDEPENDENT
EMPLOYERS & ASSOCIATIONS as the exclusive collective bargaining representative and agent
under the terms of this Agreement for all of its present and future members. THE ASSOCIATED
MASTER PAINTERS AND DECORATORS INC. OF PHILADELPHIA AND VICINITY And
INTERIOR FINISH CONTRACTORS ASSOCIATION OF DELAWARE VALLEY,
ARCHITECTURAL GLASS AND METAL ASSOCIATION oF PHILADELPHIA AND
VICINITY, P.D.C.A. OF NORTHEAST PA; P.D.C.A.- HARRISBURG; AMERICAN SUB-
CONTRACTORS OF CENTAL PA.

AND ALL INDEPENDENT EMPLOYERS and any other Association this Union may recognize, do
recognize the COUNCIL as the Bargaining representative of the Painters, Decorators, Wallcoverers,
Drywall Finishers, Glaziers, and apprentice EMPLOYEES of the EMPLOYERS.

1.2. NLRB Status:

Inasmuch as the Union has demanded recognition from the EMPLOYER as the exclusive bargaining
representative of the EMPLOYEES in the bargaining unit described herein under Section 9(a) of the
National Labor Relation Act, and has submitted proof thereof in the form of signed and dated
authorization cards, and the EMPLOYER is satisfied that the Union represents a majority of its
EMPLOYEES in the bargaining unit described herein, the EMPLOYER hereby recognizes the
Union as the exclusive collective bargaining representative of its EMPLOYEES on all present and
future job sites within the jurisdiction of the Union, unless and until such time as the Union loses its
status as the EMPLOYEES’ exclusive representative as a result of an NLRB election requested by
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 20 of 84

the EMPLOYEES. The EMPLOYER agrees that during the life of this Agreement it will not request
a NLRB election and expressly waives any right it may have to do so.

ARTICLE 2

Union Security Clause
2.1 Membership:
It is agreed that after the EMPLOYEE, who by the nature of his work comes within the provisions of
this Agreement and who shall have worked for any EMPLOYER for not less than seven (7) days,
such EMPLOYEE shall be required to then become and remain a member of the Union in good
standing, and the Union shall make membership therein continuously available to such EMPLOYEE
on the same terms and conditions as are generally applicable to the other members of the Union.

2.2. Discharge of EMPLOYEE:

Any EMPLOYEE who fails or refuses to become a member of the Union after seven (7) days from
the date of commencement of work with any EMPLOYER shall, upon written notice from the
Union, be discharged by his current EMPLOYER.

ARTICLE 3
Check-Off Administrative Dues

3.1 Agreement of Check-Off

Every EMPLOYER, signatory to this Agreement, hereby agrees to check-off from wages of any
EMPLOYEE by such EMPLOYER during the term of this Agreement, administrative dues in the
then amount specified in this Agreement and/or Union’s by-law and to remit said amount to the
Administrator in the following manner.

3.1.1. Upon signing of this Agreement the Union will notify the EMPLOYER in writing of the
amount of administrative dues specified, and will submit to the EMPLOYER a copy of the By-Laws
or the appropriate By-Laws.

3.1.2 For each payroll period, the EMPLOYER will deduct from the wages of each EMPLOYEE
the amount specified, based on Gross Wages and Fringe Benefits paid during said payroll period,
and will accumulate said deduction at the end of the month.

3.1.3 All payments and/or transmittals of funds required under this Article shall be paid to the
Administrator not later than the thirtieth 30") day following the end of the month in which the
check-off occurred. All such payments shall be made in accordance with the payment and collection
procedures hereinafter set forth in Article 16.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 21 of 84

3.2 Outside of #21’s Area:

When a signatory EMPLOYER performs a job within the jurisdiction of a Union affiliated with the
International Union of Painters and Allied Trades other than the Union signatory hereto and the By-
Laws of that other Union contain a provision for administrative dues or business agent “assessment,”
the EMPLOYER shall check-off from the wages of EMPLOYEES covered by this Agreement and
employed on that job administrative dues or business agent “assessment,” in the amount stated in
that other Union’s By-Laws and shall remit said amount to that other Union. In that event, that other
Union shall be acting as agent of the signatory Union for the purpose of policing and administering
this Agreement in performing the check-off, the procedure specified in 3.1 thru 3.1.3 will be
followed, except that it shall be the responsibility of said other Union to notify the EMPLOYER in
writing of the amount of administrative dues or business agent “assessment” specified, and to submit
to the EMPLOYER a copy of the By-Laws or the applicable By-Laws provision. When the signatory
EMPLOYER performs a job within the jurisdiction of a Union affiliated with the International
Union of Painters and Allied Trades, other than the Union signatory hereto, and the By-Laws of that
other Union contains no provision for administrative dues or business agent “assessment” the
EMPLOYER shall continue to be bound by 3.1

3.3 EMPLOYER’S Obligation:
The obligation of the EMPLOYER under 3.1 and 3.3 shall apply only as to EMPLOYEES who have
voluntarily signed a valid dues deduction authorization card.

3.4 Time of Employment

At the time of employment of any EMPLOYEE, the EMPLOYER will submit to each such
EMPLOYEE, for his voluntary signature, a dues deduction authorization card in duplicate; one copy
of which is retained by the EMPLOYER and the other returned to the Union; the form to be supplied
to such EMPLOYER by the Union.

3.5 Submittal Form:

On or before the thirtieth 30” day of each month, the EMPLOYER will submit to the Union, a list
of all EMPLOYEES covered by the Agreement who have not signed a dues deduction card, together
with the number of hours worked by each such EMPLOYEE during the month previous.

3.6 Political Action Fund:

It is recognized that the District Council 21 has a Political Action Fund and is entitled to voluntary
contributions by its members. Upon receipt of written authorization from an EMPLOYEE, the
EMPLOYER agrees to deduct payments in the amount specified in Schedule A from the wages of
said EMPLOYEE, and forward such monies to the Political Action Fund, in a manner consistent
with Article 3.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 22 of 84

ARTICLE 15
Security of Funds

15.1. Upon signing an EMPLOYER to this Collective Bargaining Agreement, the EMPLOYER
must submit to the Union a complete list of all EMPLOYEES and jobs; also proof of having
proper Worker’s Compensation and Unemployment Insurance.

15.2 ALL EMPLOYERS are required to post a security bond; the original shall be filed with the
District Council #21 office. The amount of the bond for EMPLOYERS averaging | to 15
EMPLOYEES shall be $25,000.00, 16 to 35 EMPLOYEES shall be $40,000.00 and over 35
EMPLOYEES $50,000.00. In lieu of a bond, a letter of credit in said amount is acceptable.

15.3. For NEW EMPLOYERS, in lieu of a minimum bond or letter of credit, the EMPLOYER
eligible for the minimum coverage must deposit the sum of $10,000.00 by certified check to
be held in escrow by the Fund office, until such time the EMPLOYER no longer employs
District Council # 21 members, or has posted proper security.

15.3.1 EMPLOYERS working under these circumstances may be required by the Union to pay
fringe benefits and deductions on a weekly basis.

15.4 Vacation Fund escrow will also be retained (per Article 16.4.1)
ARTICLE 16
Various Funds

16.1 Health & Welfare Funds: (1) The EMPLOYER agrees to be bound by all provisions set
forth in the Agreement and Declaration of Trust, and all amendments thereto, governing
establishment and operation of the I.U.P.A.T. District Council No. 21 Welfare Fund. The Trust
Agreement provides, inter alia, for the receipt of contributions by the Welfare Fund for the purpose
of providing group health, medical surgical disability and other related welfare benefits to eligible
workers and their families, in such form and amounts as the Trustees of the Welfare Fund may
determine in conformity with the discretion vested in them under provisions set forth in the Trust
Agreement. The EMPLOYER agrees to contribute for each EMPLOYEE covered by this Agreement
to the Welfare Fund in the manner provided herein, in the then current amounts and for the periods
as set forth in Article 5 and Schedule A.

16.2. The I.U.P.A.T. Union and Industry Pension Fund and Annuity:
16.2.1 The EMPLOYER agrees to be bound by all provisions set forth in the Agreement and

Declaration of Trust, and all amendments thereto, governing establishment and operation of the
I.U.P.A.T. Union and Industry National Pension Fund (“Pension Fund”). The Trust Agreement

55
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 23 of 84

provides inter alia, for the receipt of contributions by the I.U.P.A.T. Union and Industry National
Pension Fund for the purpose of providing pension and other related benefits to eligible workers and
their families, in such form and amounts as the Trustees of the ].U.P.A.T. Union and Industry
National Pension Fund may determine in conformity with the discretion vested in them under
provisions set forth in the Trust Agreement. The EMPLOYER agrees to contribute for each
EMPLOYEE covered by this Agreement to the Pension Fund in the manner provided herein, in the
then current amounts and for the periods as set forth in Article 5 and Schedule A.

16.2.2 Contributions shall be paid on behalf of any EMPLOYEE starting with the EMPLOYEE’S
first day of employment in a job classification covered by this Agreement.

16.2.3. The payments to the Pension and Annuity Fund required above shall be made to the
1.U.P.A.T. Union and Industry National Pension Fund which was established under an Agreement
and Declaration of Trust dated April 1, 1967.

16.2.4 The EMPLOYER hereby irrevocably designates as its representatives on the Board of
Trustees such Trustees as are now serving, or who will in the future serve as EMPLOYER Trustees,
together with their successors. The EMPLOYER further agrees to be bound by all actions taken by
the Trustees pursuant to the Agreement and Declaration of Trust.

16.2.5 All contributions shall be made at such time and in such manner as set forth in this
Agreement. The Trustees shall have the authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the purpose of determining the accuracy
of contributions to the Pension Fund.

16.2.6 Ifan EMPLOYER fails to make contributions to the Pension Fund within thirty (30) days
after the date required by the Trustees, the Union shall have the right to take whatever steps are
necessary to secure compliance with this Agreement, any other provisions hereof to the contrary
notwithstanding, and the EMPLOYER shall be liable for all costs for collecting payments due,
together with attorneys’ fees and such liquidated damages as may be assessed by the Trustees. The
EMPLOYER’S liability for payment under this Article shall not be subject to or covered by any
grievance or arbitration procedure or any “no strike” clause which may be provided or set forth
elsewhere in this Agreement.

16.2.7. The Pension Plan adopted by the Trustees of the Pension Fund shall at all times conform
with the requirements of the Internal Revenue Code so as to enable the EMPLOYER at all times to
treat contributions to the Pension Fund as a deduction for income tax purposes.

16.3. TheI.U.P.A.T. District Council 21 Annuity Fund:

16.3.1 The EMPLOYER agrees to be bound by all provisions set forth in the Agreement and
Declaration of Trust, and all amendments thereto, governing establishment and operation of the
LU-P.A.T. District Council 21 Annuity Fund. The Trust Agreement provides inter alia, for the
receipt of contributions by the |.U.P.A.T. District Council 21 Annuity Fund for the purpose of
providing pension and other related benefits to eligible workers and their families, in such form and
amounts as the Trustees of the I.U.P.A.T. District Council 21 Annuity Fund may determine in

56
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 24 of 84

conformity with the discretion vested in them under provisions set forth in the Trust Agreement. The
EMPLOYER agrees to contribute for each EMPLOYEE covered by this Agreement to the Annuity
Fund in the manner provided herein, in the then current amounts and for the periods as set forth in
Article 5 and Schedule A.

16.3.2 Contributions shall be paid on behalf of any EMPLOYEE, starting with the EMPLOYEE’S
first day of employment in a job classification covered by this Agreement.

16.3.3 The payments to the Annuity Funds required above shall be made to the J.U.P.A.T. District
Council 21 Annuity Fund which was established under an Agreement and Declaration of Trust dated
June 1, 1972.

16.3.4 The EMPLOYER hereby irrevocably designates as its representatives on the Board of
Trustees such Trustees as are now serving, or who will in the future serve as EMPLOYER Trustees,
together with their successors. The EMPLOYER further agrees to be bound by all actions taken by
the Trustees pursuant to the Agreement and Declaration of Trust.

16.3.5 All contributions shall be made at such time and in such manner as set forth in this
Agreement. The Trustees shall have the authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the purpose of determining the accuracy
of contributions to the Annuity Fund.

16.3.6 Ifan EMPLOYER fails to make contributions to the Annuity Fund within thirty (30) days
after the date required by the Trustees, the Union shall have the right to take whatever steps are
necessary to secure compliance with this Agreement, any other provisions hereof to the contrary
notwithstanding, and the EMPLOYER shall be liable for all costs for collecting payments due,
together with attorneys’ fees and such liquidated damages as may be assessed by the Trustees. The
EMPLOYER’S liability for payment under this Article shall not be subject to or covered by any
grievance or arbitration procedure or any “no strike” clause which may be provided or set forth
elsewhere in this Agreement.

16.3.7 The Annuity Plan adopted by the Trustees of the Annuity Fund shall at all times conform
with the requirements of the Internal Revenue Code so as to enable the EMPLOYER at all times to
treat contributions to the Annuity Fund as a deduction for income tax purposes.

16.4 Vacation Fund: (1) The EMPLOYER agrees to be bound by all provisions set forth in the
Agreement and Declaration or Trust, and all amendments thereto, governing establishment and
operation of the I.U.P.A.T. District Council No. 21 Vacation Fund. The Agreement provides, inter
alia, for the receipt of contributions by the Vacation Fund for the purpose of providing vacation
benefits to eligible workers and their families, in such form and amounts as the Trustees of the
Vacation Fund may determine in conformity with the discretion vested in them under provisions set
forth in the Trust Agreement. The EMPLOYER agrees to contribute for each EMPLOYEE covered
by this Agreement to the Vacation Fund in the manner provided herein, in the then current amounts
and for the periods as set forth in Article 5 and Schedule A.

57
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 25 of 84

16.4.1 A certified check for no less than Five Hundred Dollars ($500.00) and no more than Two
Thousand Five Hundred Dollars ($2,500.00) shall be deposited with the Administrator of the
Vacation Fund by each EMPLOYER. The Board of Trustees of the Vacation Fund shall determine
the amount due from each EMPLOYER, predicated on the basis of one-twelfth (1/12) of the yearly
amount of funds submitted by the EMPLOYER to the Vacation Fund in the preceding year. In
addition to any other remedies available to the Vacation Fund as set forth is this Article, an
EMPLOYER who is delinquent in submitting contributions to the Vacation Fund shall have the
delinquent monies withdrawn from its certified check, and will be required to resubmit a new check
in full covering this delinquency.

16.5 Training and Education Fund:

The EMPLOYER agrees to be bound by all provisions set forth in the Agreement and Declaration of
Trust, and al] amendments thereto, governing establishment and operation of the I.U.P.A.T. District
Council 21 Apprenticeship Training and Journey Person Education Fund (hereinafter referred to as
The Training Fund). The Trust Agreement provides, inter alia, for the receipt of contributions by the
Training Fund for the purpose of establishing and administering a Training Program as the Trustees
of the Apprenticeship Fund may determine in conformity with the discretion vested in them under
provisions set forth in the Trust Agreement. The EMPLOYER agrees to contribute for each
EMPLOYEE covered by this Agreement to the Apprenticeship Fund in the manner provided herein,
in the then current amounts and for the periods as set forth in Article 5 and Schedule A.

16.6 National Apprenticeship Fund: The EMPLOYER agrees to contribute the sum of five cents
($.05) per hour for each hour for which an EMPLOYEE receives pay to the National Apprenticeship
Fund. Trustees of said Fund shall remit said sum to the National Painting and Decorating and
Drywall Apprenticeship and Manpower Training Fund at such regular periods of time, and in the
manner and form as shall be determined by the Trustees of the National Apprenticeship Fund from
time to time.

16.7. The District Council 21 Scholarship Fund:

16.7.1 The EMPLOYER agrees to be bound by all provisions set forth in the Agreement and
Declaration of Trust, and all amendments thereto, governing establishment and operation of the
District Council 21 Scholarship Fund (“Scholarship Fund”). The Trust Agreement provides inter
alia, for the receipt of remittance by the Scholarship Fund for the purpose of providing educational
relief to eligible workers and their families, in such form and amounts as the Trustees of the
Scholarship Fund may determine in conformity with the discretion vested in them under provisions
set forth in the Trust Agreement. The EMPLOYER agrees to remit for each EMPLOYEE covered
by this Agreement to the Scholarship Fund in the manner provided herein, in the then current
amounts and for the periods as set forth in Article 5, Schedule A.

16.7.2 Remittances shall be paid on behalf of any EMPLOYEE, starting with the EMPLOYEE’S
first day of employment in a job classification covered by this Agreement.

16.7.3 The EMPLOYER further agrees to be bound by actions taken by the Scholarship Fund
Trustees pursuant to the Agreement and Declaration of Trust.

58
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 26 of 84

16.7.4 AJ remittances shall be made at such time and in such manner as set forth in this
Agreement. The Trustees shall have the authority to have an independent certified public accountant
audit the payroll and wage records of the EMPLOYER for the purpose of determining the accuracy
of deductions and remittances to the Scholarship Fund.

16.7.5 Ifan EMPLOYER fails to make remittance to the Scholarship Fund within thirty (30) days
after the date required by the Trustees, the Union shall have the right to take whatever steps are
necessary to secure compliance with this Agreement, any other provisions hereof to the contrary
notwithstanding, and the EMPLOYER shall be liable for all costs for collecting payments due,
together with attorneys’ fees and such liquidated damages as may be assessed by the Trustees. The
EMPLOYER’S liability for payment under this Article shall not be subject to or covered by any
grievance or arbitration procedure or any “no strike’ clause which may be provided or set forth
elsewhere in this Agreement.

16.8 Board of Trustees:

As to each Fund referenced in Sections 16.1 through 16.15 of this Article, the EMPLOYER hereby
irrevocably designates as its representatives on the Boards of Trustees such Trustees as are now
serving, or will in the future serve, as EMPLOYER Trustees, together with their successors
appointed and/or elected in accordance with provisions set forth in the Agreement and Declaration of
Trust for each Fund. The EMPLOYER further agrees to be bound by all actions taken by the
Trustees of each respective Fund pursuant to each such Agreement and Declaration of Trust, and to
be further bound by any and all rules and regulations duly adopted by each Board of Trustees. The
Welfare Fund, Vacation Fund and Training Fund shall each be administered, pursuant to an
Agreement and Declaration of Trust, by a Board of Trustees composed of an equal number of
representatives selected by the AMPD, IFCA, and AGMA, and or other Associations that the
Council may acknowledge, by its Board of Directors, and by District Council No. 21 in accordance
with its Bylaws. A copy of the Trust Agreements, together with Amendments thereto, shall be made
available upon request by the parties and shall be considered a part of this Agreement as if set forth
herein at length. The said Trust Agreements and any Amendments thereto, shall provide for annual
audits of each respective Fund. The payments by the EMPLOYERS of contributions to each
respective Fund shall be made monthly, on or before a date and in a manner and form that shall be
prescribed by the Trustees. Each EMPLOYER shall be bound to provide such information to each
Fund as its Board of Trustees may require in order to verify the amount(s) of contributions due and
owing by such EMPLOYER.

16.9 Auditing of Books:

Each or any of the Funds referenced in this Article may engage a certified public accounting firm to
periodically audit the books and records of any contributing EMPLOYER (or contractors working in
this area) for the purpose, of verifying contributions due and owing to the respective Fund and/or
liabilities for contributions due and owing to such Fund. The EMPLOYER shall make available to
any Fund auditor all books and records requested by the auditor and/or Board of Trustees, including,
but not limited to; payroll, wage, general ledger, cash disbursement records, compensation insurance
audits, and any other pertinent records deemed necessary for the purpose, of ascertaining and/or
verifying payments and/or determining liabilities. Such records shall be made available to Fund
auditors upon reasonable notice. In the event such audit shal] disclose for any period a deficiency in
the payment reported owed and/or paid to the Fund(s) of five percent (5%) or more of the amount

59
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 27 of 84

that should have been paid for such period under this Agreement, the cost of the audit shall be borne
by the EMPLOYER. A confirmation report from the Funds will be available annually upon request
by any EMPLOYER pertaining to its payments into the Funds, Industry Advancement Program, and
Check-Off Administrative Dues.

16.10 The benefit programs adopted by each respective Board of Trustees shall be described in a
Summary Plan Description (if one is required by law) and made available to all eligible participants
of each Fund.

16.11 Each EMPLOYER agrees to furnish the Board of Trustees of each respective Fund with
information necessary and appropriate to verify required contributions on reporting forms to be
provided by each respective Fund. Such information shall be reported each month and shall include,
but not be limited to, the names, classifications, Social Security numbers of the EMPLOYEES, and
the number of hours worked by each EMPLOYEE during the period or periods for which the
contributions are being made.

16.12 A cash bond covering all Funds may be required for all out of area contractors working
within the jurisdiction of District Council 21. The amount of each such bond shall be determined by
the Union based upon the anticipated contribution amounts that may be due and owing to each Fund
for the period of any respective projects but shall not exceed Twenty-five Thousand Dollars
($25,000.00).

16.13 Each EMPLOYER shall furnish to the Funds either a surety bond or a letter of credit, the
letter of credit to be in the form approved by the parties and filed with the Fund’s Contract
Administrator in the amount not to exceed Twenty-five Thousand Dollars ($25,000.00) covering the
full term of this Agreement, conditioned to guarantee the payments due, by the respective
EMPLOYER, of the contributions due and owing to each of the Funds.

16.14 All EMPLOYERS from jurisdictions other than the jurisdiction of District Council No. 21
shall be subject to the above provisions contained in this Agreement and the gross payroll
contributions when performing work within the geographical jurisdiction of District Council No. 21,
including IAP contributions which shall be paid to the appropriate association representing that
trade.

16.15 Delinquencies/Collection Procedures/Rights and Remedies of the Union and Fringe
Benefit Funds: In addition to any rights, remedies or obligations set forth in this Agreement, each
EMPLOYER shall have the obligations and the Union and each Fringe Benefit Fund shall have the
rights and remedies set forth below:

16.15.1 All reports to the Union with respect to check-off and administrative dues, as well as
amount due and owing must be filed with and paid to the Administrator of the Union and/or each
respective Fund by the earlier of the thirtieth (30"") day or last calendar day of each month following
the month in which the contributions and/or check-off became due and owing. Liquidated Damages
of Seven Hundred Fifty Dollars ($750.00) for failure to file a timely remittance report and not make
a timely payment shall automatically be levied upon the delinquent EMPLOYER; Liquidated
Damages of Five Hundred Dollar ($500.00) shall be levied on the delinquent EMPLOYER in

60
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 28 of 84

circumstances where a report is submitted in a timely manner, but the EMPLOYER has failed to pay
the appropriate contribution to the Union and/or Fund. Upon written petition and showing of need by
an EMPLOYER, a twenty (20) day extension for payment will be granted by the Business Manager /
Secretary Treasurer. All liquidated damages paid pursuant to this Section shall be distributed pro rata
to the Union (dues); the Association (IAP contributions) and the respective Funds based upon the
amount of the delinquent obligation owed to each entity. Nothing contained herein shall be
construed as a limitation on the right of any Fringe Benefit Fund to impose liquidated damages
and/or costs of collection proceedings on a “delinquent” EMPLOYER in accordance with provisions
set forth in ERISA or applicable law.

16.15.2 In the event the wage payments, Fringe Benefit (Fund) contributions, Union
Administrative Dues (Check-off) or any other payments required by any provision in this Collective
Bargaining Agreement are not transmitted to the EMPLOYEES, the Union or the appropriate
EMPLOYEE Benefit Fund, as the case may be, in a timely manner, in accordance with provisions
set forth herein, or in the event the reporting forms relating to Union assessments and/or

EMPLOYEE Benefit Fund contributions are not submitted in a timely manner as provided herein,
the EMPLOYER shall be considered as “delinquent.” In addition to the liquidated damages set forth
in (16.15.1) above, the “delinquent” EMPLOYER shall be obligated to pay any assessments and/or
interest on the debt that may be required under rules, regulations or procedures governing delinquent
contributions established by the Trustees of the Various Fringe Benefit Funds identified in this labor
contract and not inconsistent with this Agreement or as may otherwise be imposed by law. Each
EMPLOYER shal] be bound and governed by any rules, regulations or procedures adopted by any of
the Boards of Trustees or any of the Fringe Benefit Funds to which contributions are due and owing
under this Agreement. The rules, regulations or procedures adopted by the Trustees of the Various
Fringe Benefit Funds may require payment by a delinquent EMPLOYER of liquidated damages,
assessments, interest on the debt (in an amount determined by the Trustees or by applicable law) and
shall also assess against a delinquent EMPLOYER audit fees incurred during the collection,
including, but not limited to counsel fees and costs. Such charges and expenses shall be paid to that
entity to whom such contributions and payments are owed. The Co-Chairman of the Joint Trade
Board may require any “delinquent” EMPLOYER or any EMPLOYER who has demonstrated a
pattern of delinquency to submit its contributions on a weekly basis, notwithstanding any provisions
set forth in this labor Agreement. In addition, the Board of Trustees of the Various Fringe Benefit
Funds are empowered to adopt rules and regulations requiring any “delinquent” EMPLOYER or any
EMPLOYER that has demonstrated a pattern of delinquency to furnish to the Board of Trustees a
bond or other appropriate surety in an amount sufficient to protect the respective Fund(s) from any
financial Joss that may result from future delinquencies by any EMPLOYER that is, or has been,
delinquent in its obligations to the Fund. The amount of any such bond or other surety shall be in the
sole discretion of the Board of Trustees, and the Board in determining the amount of any such bond,
may consider the costs related to the collection of future delinquencies, as well as contribution
amounts.

16.15.3 In addition to all other remedies available to the parties and/or the various Fringe
Benefit Funds with respect to “delinquent” EMPLOYERS, the Union may treat any failure by an
EMPLOYER to satisfy a delinquency as a breach of this Agreement. In such event, the Union may,
in addition to any other remedy that may be available to it, and without being limited by any “no
strike” obligation that may appear in this Agreement or be implicit in its terms, remove its members

61
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 29 of 84

from any job(s) of such delinquent EMPLOYER. A removal of manpower by the Union, pursuant to
this provision, shall not be construed as a “termination” of this Agreement with respect to any
affected EMPLOYER.

16.16 The International Union of Painters and Allied
Trades Labor-Management Cooperation Initiative

16.16.1 Commencing with the 1* day of May 1997, and for the duration and any renewal of this
Agreement, the EMPLOYER agrees to make payments to The International Union of Painters and
Allied Trades Labor Management Cooperation Initiative (“Fund”) for each EMPLOYEE covered by
this Agreement, as follows:

16.16.2 For each hour or portion thereof, for which an EMPLOYEE receives pay, the
EMPLOYER shall make the then current contribution of $.05 to the Fund.

16.16.3. For the purpose of this Article, each hour worked for, including hours attributable to
show up time, and other hours for which pay is received by the EMPLOYEE in accordance with the
Agreement, shall be counted as hours for which contributions are payable.

16.16.4 Contributions shall be paid on behalf of any EMPLOYEE starting with the
EMPLOYEE’S first day of employment in a job classification covered by this Agreement.

16.16.5 |The EMPLOYER and Union signatory to this Agreement agrees to be bound by and to
the Agreement and Declaration of Trust, as amended from time to time, establishing the Fund.

16.17 The EMPLOYER hereby irrevocably designates as its representatives on the Board of
Trustees such Trustees as are now serving, or who will in the future serve, as EMPLOYER Trustees,
together with their successors.

16.18 All contributions shall be made at such time and in such manner, as the Trustees require; and
the Trustees may at any time conduct an audit in accordance with the Agreement and Declaration of
Trust.

16.19 Ifan EMPLOYER fails to make contributions to the Fund within twenty (20) days after the
date required by the Trustees, the Union shall have the right to take whatever steps are necessary to
secure compliance with this Agreement, any other provision hereof to the contrary not withstanding,
and the EMPLOYER shall be liable for all costs of collection of the payments due together with
attorney fees and such liquidated damages as may be assessed by the Trustees. The EMPLOYER’S
liability for payment under this Article shall not be subject to or covered by any grievance or
arbitration procedure or any “no-strike” clause which may be provided or set forth elsewhere in this
Agreement.

62
Case 2:20-cv-00440-CMR Document 1 Filed 01/24/20 Page 30 of 84

ARTICLE 24
More Favorable Terms

24.1 More Favorable Terms:

The COUNCIL agrees that should it enter into any Agreement with an individual EMPLOYER or
group of EMPLOYERS to provide wages or working conditions more favorable to the EMPLOYER
than are included in this Agreement, such more favorable wages and working conditions shall
automatically be included in this Agreement.

ARTICLE 25
Duration

25.1 Term:

This Agreement will continue for a term of three (3) years from May 1, 2001 thru April-30", 2004,
between District Council 21 and the A.M.P.D; I.F.C.A., A.G.M.A; P.D.C.A.-HARRISBURG, PA;
P.D.C.A.-NE.PA; all Independent EMPLOYERS and any other Association this Union may
recognize as provided herein, and shall continue thereafter from year to year unless terminated by
either side giving to the other written notice at least sixty (60) days prior to the expiration of the then
current term of their desire to modify or terminate. Such notice shall also contain the changes desired
in the current Agreement.

70
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 31 of 84

Jun-0O7-O02 08:38P Acoustics Plus, Inc. | _. 2157239890 P.O1

yuyu Ue Ante ¢ =

Signature Page
May 1, 2001 thru April 30, 2004

In Witness Whereof, the parties hereto, intending to be legally bound, have
herkunto set their hands and seals the day and year first above mentioned.

Date £-7- Gr

I/We, the undersigned, an EMPLOYER in the Painting, Paperhanging, Drywall,
and Glazing Industries, have read the foregoing Agreement, am familiar with its
prdvisions, accept and agree to be bound by all its terms and conditions. | also
agree, with the signing of this Agreement, to provide to District Council No. 21 a
complete list of all my joumeypersons and apprentices whom I employ.

Independent Employer or Association

District Cduncil # 21 Company
Iutermatiopal Union of Painters and Allied Trades

wv yu amie Died Las heshaadf, Vr

Edward Lj McClintock, Jr. Company Representative

Business Manager/Secretary Treasurer Fran os Mer ker o Ue
Acousties [les Love.

 

THIN AP RD BRET nee =
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 32 of 84

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW.

REPORT
EMPLOYER: Acoustics Plus, Inc.
ADDRESS: P.O. Box 262, Harleysville, PA 19438

DATE PAYROLL REVIEW COMPLETED: July 24, 2019
REVIEW PERIOD: January 1, 2018 through June 30, 2019

EMPLOYER REPRESENTATIVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Ms. Greta Luongo, CPA

LOCATION OF EXAMINATION: _ Perry Blackman CPA
506 Corporate Drive West, Langhorne, PA 19047

DOES THE EMPLOYER PAY CONTRIBUTIONS ON:
Non Bargaining Unit Employees: No If yes, is there a Participation agreement?
Owner/Operator: No If yes, is there an Owner/Operator agreement?
RESULTS OF PAYROLL COMPLIANCE REVIEW:

A - Contributions are due for delinquent aronths March-June 2019

B - Contributions due for Overtime hours paid but not reflected on the payroll.
C - Dues are to be remitted on hours paid

EXHIBIT

tadbies’
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20

District Council 21 Employee Benefit Funds

EMPLOYER:

REVIEW PERIOD: January 1, 2018 through June 30, 2019

Health & Welfare
Annuity Fund
Apprentice DC21
Industry Advancement
Vacation Fund
Scholarship Fund
Benevolent Fund
HRA Fund

DC21 LMF

Drywall Finisher Target Fund
Organizing Fund

PAC Fund

Dues / hour

Dues % of Wages

TOTAL CONTRIB. DUE:
Interest

Liquidated Damages*

Cost of Audit

TOTAL AMOUNT DUE:

PAYROLL COMPLIANCE REVIEW.

Acoustics Plus, Inc.

SUMMARY

 

2018 2019 TOTAL
$ : 31,655.20 $ 31,655.20
- 11,909.04 11,909.04
: 3,018.32 3,018.32
: 519.20 519.20
- 5,192.00 5,192.00
= 259.60 259.60
s 95.76 95.76
P 778.80 778.80
; 190.66 190.66
: 3,152.76 3,152.76
i 181.72 181.72
: 778.80 778.80
72.48 2,465.54 2,538.02
“ 3,624.34 3,624.34
§ 72.48 63,821.74 § 63,894.22
5.09 325.23 330,32
14.50 12,764.35 12,778.84
886.13
$ 77,889.51

*Please note Liquidated Damages may be due if payment of Principle, Interest and Cost of Audit (If applicable)
is not received within 15 days after notification from Fund Office.

Page 33 of 84
20-cv-00440-CMR Document1 Filed 01/24/20 Page 34 of 84

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Orsto9s S| - $|{_- $| - $ $| - $|_ - $ | operz'a $ | coLiz'ers | go'Pso'LI $ | Sz‘soc‘or $ | Oz'661 $ | 86566 $ [NG LNNOWY TV.LOL
wate S| - $|_= $]|- $ $|_ - $| - S|psiep Slee $$] 26986 S| 6zer6 S| 8zii S$] sEe9s  $ |KO *OS'E sadem Jo % dJO NOHO sana
ovestz $s] - $i] ) ce s|_- $ $| - $| - Slzrsie $] zoos $$] 9989 S| peLz9 $|39L S$l]orse S| 101$ 96°0$ Moy sods} UNOH / SANG NIWAV
007099 S| $||_ is $i] = $ s| - $| = Slooce slovos1 gslozvsoz~ s]ozoe1 Sslorz Slooz S$ | o¢cos 0£'0$ Moy Jad § Nn OVd
oors! Ss] - $s] - $|- $ s| - $| - Sl[rsiz Slrrvse Sleep S]sesrp sioso slosz~  $§| L008 L0'0$ Moy 10d § ONIZINVDYO
oozor'e S|] - $| - g{ = $ $| - $| - $| zee S| exo. S$lrrr96 S| Plz S|szil Sloros S$] iris Irs moq sods} Ouv. AIHSINIS MG
ereor S| - i e $| = $ $| - $| - sloore S][oror Sleep S]scsr sl[9so Ssjoxz  $ | 300 40°0$ moq Jad § AW 179d
00099 = S| - $ |_24 $| = $ $| - $| - s[oocs slovost slozsoz s]ozoer slorz $]ooz $s | oo 0€'0$ Moy 10d § ann VaH
87°78 s|_- $| - $| - $ $[ - $[ - slovst slorsz gl]zor Ss]eer sireo $s) oct $ | soos €0°0$ moyied $| GNA LNA TOASNAd
oo0zz S| - $ |i os $i = $ $| - $| - slozie slozos ¢]orso Ss]orso {080 $|00%  §| oT0$ o1'os moy tod $]_ GNNa dIHSYV1OHOS
oooorr Ss] - $|_ = $| = $ $| - $| - s|o0%z9 $] ooo! S$] O089E1T S]OO'80CT S| 00°91 $ | 0008  § | 007s 00°7$ Joy Jad ¢ CANN NOILYOVA
ooory = S |e $| s| - $ g|_ - $| - slorzo s|loroor $]osoer sfosoct sloor $]008  $ | 070 07'0S moy iad ¢ ANNA AULSNANI
gs resz S| - $|_- si_? $ $| - $| - S| orree slorz9 Slee. S| ross. $[ez76 $$] Orr S$] 071s OLS mmoysed$] 170d HOLLNAYdd¥
00'zz0'11 S$] sl= $|- $ $| - $| - s| soesel S$] sziesz $[9LeLre S[9SpeOE $F] ZILe $ | O9'SEl S| rO'SS v9'r$ Moy Jad § CNN ALINNNY
Oz rElLZ S| - $|- g| - $ $|_ = $| - $ | oostee $| Oronoco $| oo'sze's S|] OstIo’s $]| 0036 $| 0006r $| sszI1s SvZIS moy iad $] FAVATAM % HLTVAH
i OL /S o wleSd/2/S ho SLY = ee oe PSN Ah mo
ang junoUry
9687606 $ | - $|- $| - $ s| - $| - $ | perzer'er $ | Z9PLEOTS | LLLET'8z $ | LT IS6'9z $ | OT'ZZE $ | OFOIO'T $ SADVM TV.LOL
00°007'7 = = > = = OO'ZIE 00°z0S 00°F89 00°FS9 00°8 00°Or SUNOH TV.LOL
Os'SI6‘DE $ OC 18SL S| pr'9z6o $| PeIELL S| 9ES9L'9 $ og019'1 $ |SHDVM
00°%SL 00°P81 00°891 00°761 00°891 00°0r SuNOH | wv | ££z0-8s-z0z | [apLy “orawwoy|
SeO10'97 S$ 3016S'S $] pO'LET9 $] 6T9ITL S[HrZIOL $ SHOVM
00°919 00°87 00°7S1 00°89T 00891 SanoH | Vv | 1807-9S-r8T | ydosor “uumpiag|
€L'v60°07 $ goesi'y S| rzLess S| szupoL $ | 91zze $ SaDVM
00°78 00°r01 00'r07 00°991 00°8 SUNOH [| v__ | 26zz-z2-set | WIETI[IA\ UOPIOD|
BS 106°EI $ g0'e90°C $ | OM'ZIL'y S| Z19ZT9 $ SHOVM
00'0SE 00°8L 00°01 00°21 SunoH | v__ [too2-+9-902 | uoser *mouieg|
TVLOL oma AON 190 das ony tor nor AVIN adv YvA aaa Nve aia = Jequiny SS aweN
TWHd-siedey, uawiAsuinor doj ong suopgnqi nue}
[ etoz
O@LO-LSL-L97_ “UAGIWNN Hd
Vdo ‘oduon’] B91 SW >-LOVLNOO
6102 eunf-yoreW] sqpuour yuanburjep 40} enp ere suopNqLUOS - y sedooD ELE, YOLIGNY SEv61 We ‘aitashapey ‘797 XG ‘O'd “SSAUACAV
6102 ‘OE BuNL YBNoNp gi OZ ‘T Arenuer -qOIWad MAIATa “oul ‘stig SONSNOOY “YA AOTANGA

 

spuny jyauag aakotdmy [7 [ouno?) 3911981
20-cv-00440-CMR Document1 Filed 01/24/20 Page 35 of 84

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

zslo6'9 S| - $[ - s|_- $|_- $s] - $|_- slorsezt s[soote $$] 90r99¢ S$] seer S| - s{ - § |NG LNNOWY TVLOL
wire S| = s| - $| - $|_- $|_- $|_- slrei9 Si} resl sl rerez Sjocozt gs] - g$| - § |%0s"€ %OS'E SddeM JO % AIO AOTHO sana
or'oz7z S| - $|- $| = $|- s| - $| - s|so6e _$ | 266 $| zit si soes S|] - $i] - § [790s 19°0$ moy iad ¢] UNOH / SAN NINGV
oo'sol S| $| - $| - $| - $|- $|- Slozet  $ | o'r gloo.s Sloroz gs] -  s{ - § |oc0s 0€'0$ moy Jod ¢ CNN OVd
ozsz OS] $| $|- $|- $| - $|- S | srr $ [21 $[ rel S$] 9r9 g{ - $s] - $ [Lo'0$ L0°0S anoy Jad ¢ DNIZINVDUO
= s| - $s] - $| - $| - $| - $ gs] - $s] - $|- s|_- g{ -  $] - $ [oo"os 00°0S moyiod ¢] OUVL YIHSINY MG
oo9z S| - g|- s| - g|- g${ - $| - § [ z's a $[rrel Ss | 919 $| -  $| - § [80°0s L0°0$ moy iad ¢ AT 1200
oogsor $s] - $| - $[ - | = $| - $| - slozver  $ | og¢ $loous  sforoz ¢] - $| - § |o€'0s 0€'0$ moy ad § CNN VaH
Or'z1 $s] - $| - g[ - $i: $s] - $| - § | 0z'€ $ | 08°0 $ | ous $ | 99°% ${ -  ${ - $ |so'0s €0°0S moy sad §| GNNA LNA TOASNAG
oo9e = S| = $| - $| - $| - $| - $| - $ | ovo $ | 091 Sloz6l S| 088 ${ -  ${ - $ |Ol'0$ ors Inoy 12d ¢| GNA dIHSYVTOHOS
ooze = S| = $| - $| - gs] - $| - $| = slooszr slooze sloorse slooor $s] - s| - $ |oo'zs 00°¢S moy 40d ¢ CNN NOLLVOVA
oz S| = $| - $| - | - $| - $| - s[oszi  $| oz $lorse  sjoo.t $| -  $] - § |oz‘os 07'0S moy ad ¢ CNN AWLSNAGNI
ooze S| - $[_- $| - s| - s| - $| - s|so1. $]zwoLt S$|oeLo~ S]rose Ss] -  $| - $ [zris 80°1S moyiad §] 120d SOLLNaUddV
oo07. S| - s|- $| - $| = $:[ = $| - s|ooszi s|ooze $|oorse sfoog.t $s] - $] - § [oo'zs 00°¢S Moy Jed ¢ CANN ALIONNY,
00020 S$] - $|- $| - g| - g [> ${ - s|ovee. Slorzsr Slozierz sfosoe sg] - $s] - $ fortis OTLI$ noy Jad §] AUVATAM 2 HITWAH
= =6LA/S = =|>St/t/9 "| " SALVE = = =" "SUNAT == ®
ang junomy
ozezo'z1 S| - $| - $[- $s] - $| - $s] - Slorsest $l przses slerzico size $| - sl - s SHOVM TV.LOL
00°09 - & = i - - 00°69 00°91 00°61 00°88 = = SUNOH TVLOL
9ESEOT § 9ESE6T $ SHOVA
00°r9 00°r9 SUNOH | vw __ | gizg-wxx | maLMEyy “aseEyAl]
bSL89°01 S veses S$] srzi'9 S| zee $ SHOVM
00°96Z 00°91 00°Z61 00°88 SUNOH | v__| Sp60-%x-xxx | omer TyZzoaTU0 |
IVLOL aaa AON 190 das onv lor nar AVA adv uv aad Nvr aga  Jequinn ss dUleN
suadey aayuaiddy 403 ang suoynqLyu0D
a
OTLO-LSL-L9Z_ “UTAIWAN Hd
Vdd ‘oBuon] B81 “SW -LOVLNOO
6107 SUNf-Yore|] SyyUOUI JWonbuyap Joy onp ere suoNNqIAUOD - Y sedoop Bue -AOLIGNV SEP61 Wad “OlftAshopey ‘797 XO ‘O'd ‘SSTUAAV
6102 ‘OE 2unf YBnonp g1OZ ‘[ AtenueP -GOTWaAd MAIATY “oul ‘sg sonsnoDY “YAAOTAINA

 

spung jyauag aahojdug [7 E9uNOD OLySIG
20-cv-00440-CMR Document1 Filed 01/24/20 Page 36 of 84

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

roses = S$] - g$|- s|_- $| - $|_ - $| - $| - $|_- $loerez s|oee6 _$| oggze _$| Z6L81_ $ INDOWY TVLOL
- $| - $| - $|_- Me Py $| - s|_ - g| - $|_- g$|_- s| - $| - $ |yos'e |%0S'¢ Sadem Jo % AIO NOAHO Sana
OS bE $|- $|- $s] - $| - s|_- g$| - $|- ${- $ | 09'6 $ | vee $ | rr'el $/ 892 S$] os | 960s Inoy tad ¢] ANOH / SAN NINAY
08°01 $| - $| - $| - $| - s|_ - $| = $|- $s] - $ | 00'€ $ | 0cT $ | oz $|ovz  s|ocos | o¢os moy sed ¢ ANN OVd
wz $= $| - $| - $| - $ | _= g| - ¢|- $| - $ | 020 $ | 870 $ | 360 $|9so0 ss] zoos | 200s moy Jad ¢ ONIZINVDAO
9L0S $| - $|- $|- $|- gs] - $| - $|_- $|_- $|Olrl $$] 19s $ | rL6l $[szii S| iris | iris moy ids] OUVL ATHSINI Md
7% $| - g$| - $| - $| - s|_- $|_- $|_- $| - $ | 020 $ | 8z'0 $ | 860 $[ 950 _$ | 30°0$ | L0°0$ Moy 10d ¢ JWT 120d
08°01 $|[ - g|_- s|- $| - $s] - $i _= $] = $| - $ | 00°€ $ | oz $ | 0tP $lorvz~  sjocos | ocos Moy Jad § anni VuH
30'T $| - g| - $| - s| - $| - s| - gs] - ${| - $ | o¢'0 $ | z0 $ | to $|+70  $| soos | coos moytad$! GNNA LNITOASNaA
09°€ $| - $|- $| - $|- $i s| - $| = $|- $ | 001 $ | ovo $ | Ort $|oso  s|foros | oros oq sad $/ CNN dIHSYVIOHOS
00°L $|_ - $| - $| - $| - s|- $|_= $| - $| - s|oooz $¢]| 008 $ | 00°8z $]oos1 Ss |oozs | coz moy Jad ¢ CNN NOLLYOVA
OL | - $| - ${ - $| - s{ - g{ - $= $| - $ | 002 $ | 080 $ | 08% $ | 09 T $|ozos | ozs Moy Jad ¢ CNN AYLSNGNI
iy os] - ${ - $| - $| - s| - $| - s|- $s] - Sloot  $| $ | Pz91 $[sz6  —sfozis [otis moysed¢] 170d AOLLNAUddV
poll $|] - $| - $| - $| - s|- $| = $| - $]| - $|orer Sl|9ssI $| 9649 $[ ze sl] rorss | 9s oy sod § CNN A.LIONNY
OOlr $s] - $| - $| - $| - s| - $| - $| - g|- Sloszzl $|o006r Sjosizt $]o0086 $s | sszis | szzIs moy ied ¢] AaVATAM & HLTVaH

L GTS wf eBE/WS of =e SELVE oo me ee SONG me mm

ang wunouy
= $| - $| - $| - $| - $| - $| - $ |. s|_ - $| - $| - $] - s[ - $ | SADVM TV.LOL
00°9E * - - - - - = = 00°01 00 00°FI 00°8 SUNOH TV.LOL
= $ : $ SHDVM
00°9 00°9 SUNOH| a | 180z-95-r8I | ydosor ‘uunpied|
- $ = $| = $| - $| - § |SADVA
00°0E 00°F 00'F 00°FI 00°8 SUNOH|] a __| 26zz-ZL-ser | Wei “Uops0D|
TVLOL oad AON 190 das onv rar nar AVIA Udv Uw dad Nvr aya = 2quinn Ss owen,
THa-siedey, uawAouinor 40} ong suoyrgiyuo;)
[stoz_

‘{jorAed 94) UO poyooifor Jou Inq pred smoy SUNWSAG IO} ONp suoNgUIUOD - g Jodoop eueY, “YOLIGNV

 

MD HIq 104 UOsBay

610Z ‘OE SuNE YBnoMp g10Z ‘| Atenuer -GOMad MAIATU

OCLO-LSL-L9T UA EIWNN Hd
Vd9 ‘o8uon’] B91 “SW SLOV.LNOO
SEP6T Wd “UshopieH ‘797 XOg 'O'd ‘SSTUGAV
‘auy ‘sng SOHSNODY -YAAOTIN

spuny jiyjoueg seAo[durg [7 |HUNO|D JLYSIC.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 37 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sb'ZL s| - $ | ree v8"e $loesry s[zsiu S| ree s| - - s| - $ | sro = § Ad INNOWY TV¥.LOL

as $|- $ | ¥8°E pa"e s|oesr slzu $i] re $| - - $| - $ | aro . $ | 96'0$ _|se0s inoy sed g] NOH / SANa NINAv|
E Riis. [Aes © SSaLYa © SoS “Sant & © = =|

ang junomy

= ${ - $s] - - $| = s| - s| - s| - - $| - s| - : $ SHV TV.LOL|

OS SL ~ 00°F 00°F 00'1s 00°z1 00°r - = * 0s'0 = S4NOH TV.LOL|

= $ SIOVAN

00°F 00° sunoH | 9 | £220-8s-zoz | [9Plg ‘o2swi0y|

- $ SAOVAN

0S'r 00'r 05°0 [sunon [| 9 _| 1g0z-9s-p8i | qdasor ‘uumpied]

: $ SaDVM

0S'6h 00°F Os LE 00°F 00% sunon [ 9 | t6zz-ze-s6l | welt “wopiod|

= $ SaDVM

OS LI 00°F 056 00'r sunoH [| 9 | 1002-49-902 | uoser “morLed|

TVLOL jaa AON E90 das ony Int nar AVA Wav wvW qaqa nvr qm quinn ss ame Ny

pred smoy uo payinuas 9q 0} are sang - D
‘[lo1Xed ay} uo payoe|gar jou Inq pred smoy auNyaAG JOJ anp suotNqUOD - g

DUS 10,4 Uostoy

ssode |, UauiAaUINOL JOy ang suopNgLyjU0eD

 

Jadoo ene, -YOLIGNV

6107 ‘OE auNE YBnoNp gTOz “| Arenues -GOTYAd MALATY

OCLO-LSL-LOT “UHEINNIN Hd

Wd ‘oduony B21 ‘SAL -LOVINOD
SEK6L Wd ‘oI1AssolreH “797 XOG “O'd ‘SSTUGAV

“ouy ‘sig sauisnooy YA AOTINa

spun jljaueg aeAo[dury [7 [uno| J1.NSIG
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 38 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

88'P = r - = = $|_- $| - s|_- $ | rz § | pb'z $| - = $ [Ad LNAOWY IVLOL
88h - - : z = $| - $| - $i = $ | wz $ | wz $|- = s|zos [isos amoqaads] HNOH/ Sand NINCy|
> 6ivlys= | @SIA/S = f =SULVe = = = =o SSONRE = 2 = 5]
ang junouly
= ~ = : > - s| - s| - $| - $s] - s|_- $| - - $ SHDVM TVLOL|
00°8 = 2 = = - = = > 00°P 00'r = = SUNOH TV.LOL|
: SaDVM,
00°8 00% 00°F SunOH | 4 | S60-XX-xxx ayes ‘ryzoaru0y|
TVLOL Daa AON 190 das Sav 1nr nor AVIA adv uv aaa Nve aaa JAqUINY SS aN]
siadey sanueiddy 105 ang suonNqLyue;
SULT = = = = = $| - s| - $| - $ | 08 $ | 261 $ | z9 reve _§ [NG LNOOWYV TVLOL
STLI - - - - = $s] - $| $| - $ | o8'r s | 261 $ | 29 ree S| lols | 96°08 Mmoysod $} -YNOH / SAG se]
Pm eEis® | ite ah ®ouLva EB RR *SuNrr Sts Gi
ang junowy
~ = - E = = $| - $= $| s|_- $|_- $|_- - $ SADVM TVLOL|
00°81 = 3 - = = = - = 00'S 00°7 00° 00°F SUNOH TVLOL|
= SHDVM
00'e 00°E SUNOH [| O | 180z-9S-pst | ydasor “uunpisg]
= SHOVAN
00'SI 00°% 00% 00% 007 SUuNOH [ Oa | czz-zL-S6 | Wer ‘wopr0D]
TVLOL oad AON 190 das onv tor Nn AVA wdv¥ Uv aaa Nve aaa 2aquiny Ss aueN
ssgdey Uaulfounor 20} ong suonNGLHnU0Z
ZL'SE = . # = = g|_- $|_ - $ | ror $ | 261 s[oso1 S$ | oz61 : $ Nd LNOOWY TV.LOL
ZL'SE z = > - - $| - $| - $ | r0'r $ | Z6'1 $|oso1 _$ | ocr - $ | 11s 960$ inoy 40d ¢] NOH / Sana NINAv|
= SSS f SOUS =F Sanya = TSS sant STS
ang junowy
= - - = = - $| - $| - $s] - $s] - s| - $| - - $ SADVM TVLOL|
O00LE - E = = = = = 00°F 00% 00°11 00°02 = SUNOH TVLOL|
= SADVA\
0021 00°F 00°8 sunoH | 9 | £tz0-8s-z07 | lepty ‘osow0y]
= SaDVM
00°8 00'r 00% sunoH | 9 | 1802-95-p81 | ydasor *uunpiog]
= SaDVM
00's 00°% 00"€ sunon [| 9 _| zezz-z-s61 | Uumet [A “Wopsory|
= SaoVAA
00°71 00'r 00'8 sunoH [| 9 _| 1002-49-90 | uoser ‘moyyeg]
TVLOL aq AON 190 das ony Ine nor AVI wd¥ uv aad Nve aa J9quMN SS owen

ssade], UauIAaTANOL 10} ang suoyNAiyUOD

pred smoy uo poynual aq 0} are sang - D

‘yjosked ou} uo paysayar jou yng pred smoy aumaAQ Joy anp suoNqLqUO, - q

 

tadoop eure YOLIGNV
610% ‘OE SUNG YSnoMp Broz ‘| Arenues -qOMdd MSIATY

6107

OZLO-LSL-L9T

Vdd ‘O8uon’] 81015 “sy

SEv61 Wd ‘omAsAapey ‘797 XOG ‘O'd :
“Quy ‘sn[d sousnosy

‘Wa aWNN Hd
“LOV.INOO

Ssadyddv

UAAOTNA

spuny jyousg aadojdury [Zz jHUNOD JLIISIG
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 39 of 84

{UPAT DISTRICT COUNCIL No. 21
HEALTH AND WELFARE FUND

DELINQUENCY POLICY

Pursuant to Articles 1V and VII of the Agreement and Declaration of Trust establishing
the JUPAT District Council No. 2) Welfare Fund (“Fund”), the Trustees do hereby amend the
Procedure for the Collection of Contributions Owed to the LUP.A.T. District Council No, 21
Weifare Fund by deleting that policy in its entirety and establishing the following policy, rules
and regulations with respect to the collection of contributions from contributing employers to the
Fund:

1 It is the policy of the Trustees of the Fund to collect delinquent contributions in a
reasonable, diligent and systematic manner, For the purposes of this agreement, a “delinquency”
shall mean any unpaid fringe benefit obligation due by an employer to the Fund.

2. (a) All contributions and reports, except where a collective bargaining
agreement requires otherwise or as provided In paragraph 2(c) of this policy, are due no later
than the thirticth (30") day of each month {except February, in which case they are due on the
last day of the month) following the month in which the contributing employer’s relevant
employees performed any work.

(b) If the due date is a Saturday, Sunday or 4 legal holiday, the contributions
must be received by the next business day,

(c) Where, pursuant to the collective bargatnin § agrecment, an employer is
required to remit on a weekly basis, then reports and contributlons are due no later than the

Friday following the week in which work was performed.

Page 1 of 8

EXHIBIT

tabbies-
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 40 of 84

(d) As set forth in paragraph 1, a contribution, required by a collective
bargaining agreement, to the Fund will be considered delinquent ff it is not received by the due
date unless the Business Manager/Secretary Treasurer of the JUPAT District Council No. 21
(“hereinafter “Busincss Manager”) grants n (20) twenty day extension of the due date pursuant to
the terms, if any, provided in said collective bargaining agreement.

3, Liquidated damages shail be assessed as follows:

{a) Enptayers required to remit on a monthly basis: Wf a contribution report is
submitted by the applicable due date (in uccordance with paragraph 2 of this policy), but the
contribution owed is not received by the due date, liquidated damages of $500.00 shalt be
automatically added to the amount owed by the etnployer for that month’s contribution. If
neither a contribution report nor the contributions owed are received by the due date, Ilquidated
dameges of $750.00 shat! be automatically added to the amount owed by the employer for that
month’s contribution,

(b)  Exaployers. required to remit on a weekly basis: If a contribution report is
submitted by the applicable due dute (in accordance with paragraph 2 of this policy), but the
contribution owed is not received by the due date, liquidated damages of $115.38 shall be
automatically added to the amount owed by the employer for that week's contribution. [f neither
a contribution report nor the contributions owed are received by the applicable due date,
liquidated damages of $173.08 shall be automatically added to the amount owed by the employer
for that week’s contribution.

4, In addition to the foregoing liquidated damages, if-a contribution is not received

by the due date, interest shall start to accrue on the delinquent amounts from the due date at the

Page 2 of 8
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 41 of 84

rate then charged by the Internal Revenue Service for delinquent taxes under section 6621{n) of
the Internal Revenue Code plus one (1) percentage point in excess of such rate,

5. If the contribution is delinquent, the Trustees, through the Administrative Office
of the Fund, will send a notice, as soon as is administratively feasible, to the last known address
of said delinquent employer advising said employer that its contributions to the Fund are
delinquent, that it owes liquidated damages, as set forth in Paragraph 3 above, on the principal
balance outstanding at the time of the notice together with any interest that has accrued on the
delinquent payment to date, The notice also shall advise said employer that the Fund will natify
the bonding company and make a claim on any bond that has been posted in accordance with the
employer's collective bargaining agreement. A copy of this notice shall be forwarded to the
union and Fund counsel, Any defect, delay or failure in said nofice will not relieve or mitigate
the delinquent employer’s obligations to the Fund.

6. The Trustees hereby delegate the initial efforts to collect delinquent contributions
to the Union Trustee co-Chair and the Employer Trustee co-Chait (the “co-Chairs”) jointly, The
co-Chairs are delegated the authority to waive liquidated damages and to enter into a payment
pian for delinquent contributions. Any payment plan requiring more than three (3) months to
pay the amount owed to the Fund will require, in addition to the bond required by the applicable
collective bargaining agreement, that the delinquent employer provide a guarantee of the
payment of monics owed te the Fund plus the payment of three (3} months contributions
averaged over (he past twelve (12) months. This guarantee will be accomplished through a
combination of bonding, personal guarantees of the principals of the employer, and/or other

security acceptable to the Fund. If the delinquent employer does not have a bond, in the amount

Page 3 of 8
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 42 of 84

required by the relevant collective bargalhing agreement, posted with the Fund, regardless of the
length of time in the payment plan, said guarantee will cover the amount owed to the Fund plus
six (6) months of coritributions averaged over the past twelve (12) months,

7. Should the delinquent contributions, interest, and liquidated damages not be
received within 15 (fifteen): days after the sending of notice referenced in Paragraph 5 above, the
definquency shall be referred to Fund counsel to initiate litigation at any time. Unless such |s
waived by the Co-Chairs, the first step in such action will be for counsel to make a written
demand to the fast known address of said employer for payment and to provide notice of
impending legal action, Any defect, delay or failure in said dernand will not relieve or mitigate
the delinquent employer's obligations to the Fund, In the event a complaint is filed, the
delinquent employer shall pay, in addition to the delinquent amount due and interest thereon,
liquidated damages, any audit fees and expenses, rensonable attorney fees, court costs and other
expenses incurred, If a bond has been posted, the fund will notify the bonding company and
make a claim on the bond. In the event that the delinquency is referred to counsel for litigation,
liquidated damages in the amount of twenty percent (20%) of the principal amount due shall be
added in addition to the liquidated damages set forth in paragraph 3 above,

8. Tu the case of a delinquency arising as & result of an audit, the delinquent amount
will accrue interest from the due date of the contribution, The interest rate shall be the rate
charged at the time of the audit by the Internal Revenue Service for delinquent taxes in
accordance with Sec 6621{a) of the Internal Revenue Code applicable to the period of

delinquency plus oné percentage point in excess of such rate,

Page 4 of 8
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 43 of 84

9. Upon completion of an audit, the Trustees through the Administrative Office of
the Fund will notify the dellnquent employer in writing of the delinquent amount and the interest
charges. If such delinquent contributions and interest are not paid within fifteen (15) days after
the date of the written notice, the matter shall be referred to counsel for collections. Ifa lawsuit
is initiated to collect the delinquent contributions, in addition to any amount owed the Fund, the
Fund may impose liquidated damages of twenty percent (20%) of the delinquent amount owed as
well as court costs and attorneys’ fees, In addition, where an audit discloses a delinquency of
five percent (5%) or more of the amount otherwise due for the andited period, the employer will
be responsible for the costs of the audit which amount shall be in addition to any other sums due
under this policy.

10, The Board of Trustees shall have the exclusive authority (with exceptions set
forth in paragraph 6 and listed below) to compromise, settle or abandon a claim or deflnquency if
the cost and expenses which would be involved in the filing of a complaint and in proceeding
with litigation would exceed the amount for the delinquency due, or if there are other good and
sufficient reasons, such as the remote likelihood of collection established on a case by case basis,
for compromising a claim, Between regularly scheduled mectings of the Trustees, the co-Chairs
of the Board of Trustees shall have, in consultation with the Administrative Office of the Fund
and delinquency counsel for the Fund, the authority to approve and implement the
recommendation of delinquency counsel to compromise settle of abandon a claim.

Nl. The Trustees will request that cach of the other Trust Funds which require
employer contributions pursuant to a collective bargaining agreement with Distrlet Council 21

(hereinafter, “Other Trust Fund(s)”) delegate delinquency collections to the Trustees of this

Page 5 of 8
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 44 of 84

Health & Welfare Fund and, if such {s delegated to said Trustees, said Trustees will act as
fiduciaries to such Other Trust Fund(s) in delinquency matters, If such js delegated, this policy
will apply to said Other Trust Fund(s) and the Trustees of the Health & Welfare Fund will meet
to handle delinquency matters at the end of the Health and Welfare Fund Mecting, will prepare
scparate Minutes covering delinquency matters, and will provide a copy of said Minutes to the
Other Trust Fund(s) which have delegated delinquency collections to the Trustees of this Health
& Welfare Fund. The Trustees of tle Health & Welfare Fund will have the right to decline
and/or to terntiriate said delegation of authority. ‘The Trustees of the Other Trust Funds will have
the right, at any time, to withdraw and/or revoke, in whole or In part, said delegation of authority,

12, (a) ~—A “Shortfall” exists when an employer is delinquent in the making of its
payments, when an employer remits less than the full amount due as required under its collective
bargaining agreement with the Union, or when litigation or other collection procedures result in
the receipt of less than all monies due.

(b) Shorifalls shall first be first allocated to any fund or Union which receives
posi-tax contributions (including, bet not Jimited to, Vacation Fund contributions, union dues,
polliical action céntributions) on a pro rata basis, Thereafter, all remaining montes shall be
allocated pro-rata to each of the employee benefit plans for which contributions are required
under the terms of an employer's collective batgaining agreement based on the contribution
amounts set forth in the labor agreement and shall be applied cach month to the contributions
designated by the employer for that month. Subsequent receipts for said month will be credited

in the same manner.

Page 6 of 8
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 45 of 84

 

MANAGEMENT TRUSTEES UNION TRUSTEES

   

 

 

 

 

 

 

 
Case 2:20-cv-00440-CMR Document 1 Filed 01/24/20 Page 46 of 84

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102
TEL (215) 732-0101 FAX (215) 732-7790

WARREN J BORISH*
SAMUEL L SPEAR

JAMES F RUNCKEL
CHARLES T JOYCE*
BENJAMIN EISNERO
WENDY CHIERICI*

JAMES KATZ*

MARTIN W. MILZ*

LOIS GARBER SCHWARTZ*
NICHOLAS J BOTTA*
SYRETTA 1 MARTIN®
MELISSA A. LOVETT

F TIGHE BURNS*
THEODORE P DiMUZIO
CHRISTOPHER R_ STOCKTON
SARAH LEAH TARLOW{T
CHRISTOPHER G, CASSIE*

PA BAR EXCEPT:
t NJBAR
* PA& NI BAR

“af

zs

August 27, 2019

NJ OFFICE

1040 N. KINGS HIGHWAY

SUITE 202

CHERRY HILL, NI 08034

(856) 482-8799 FAX (856) 482-0343

BRUCE E, ENDY
RETIRED, 2017

IRA SLLVERSTEIN
OF COUNSEL

LEONARD SPEAR
1923 - 2003

LOUIS H. WILDERMAN
1909 - 1993

© PA, NJ & DC BAR
tt PA & NY BAR

Via Certified Mail RRR & Email <bhercker@acousticsplusinc.com>

Acoustics Plus, Inc.

Attn: Jack Ebert, Frank Hercker & Brian Hercker
725 Morwood Road

Telford, PA 18969

RE: IUPAT District Council No. 21 of Philadelphia Employee Benefit Funds
(“Funds”) - Delinquent Contributions — Third and Final Notice

Dear Sirs:
Please be advised that this office is co-counsel for the above-referenced Funds,

We have been advised that Acoustics Plus, Inc. (hereinafter, the “Company’”) has failed to
timely submit remittance reports and/or contributions for the period of December 2016 through
June 2019. As a result, the Funds believe the delinquent amount owed for the Company’s history
of untimely contribution payment and/or reporting during this period to be $8,049.63, consisting
of interest in the amount of $549.63 and liquidated damages in the amount of $7,500.00.

In addition, the Funds also conducted a payroll audit of the Company, covering the period
of January 1, 2018 through June 30, 2019. The audit determined that the Company owes the Funds
an additional sum of $78,169.59, consisting of unpaid fringe benefit contributions incurred during
this period in the amount of $63,894.22, interest through the present in the amount of $610.40,
liquidated damages in the amount of $12,778.84, and cost of audit in the amount of $886.13. A
copy of the audit is attached to this letter.

Together, the Company owes the Funds the total sum of $86,219.22. EXHIBIT

D

tabbles’
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 47 of 84

Acoustics Plus, Inc.
August 27, 2019
Page 2

Finally, as Article 12 of the CBA states, a signatory employer is required to post a security
bond or a letter of credit with the Funds for employees for whom it pays benefit contributions.
Therefore, please provide proof of a wage and payment bond to the Funds in the amount of
$40,000.00.

The Company’s failure to remit the reports and/or contributions when due and to provide
proof of bond constitutes a violation of both the collective bargaining agreement and federal law.
The Employee Retirement Income Security Act of 1974 (ERISA) provides for civil remedies and
damages in such a situation.

The Trustees of the Funds have a fiduciary obligation to pursue the recovery of the
delinquent amount owed and to ensure that contributing employers provide appropriate
contribution security through the provision of wage and payment bonding. Accordingly, please
be advised that legal action will be taken unless this matter is resolved within ten (10) business
days from the date of this letter. Should the Company fail to cure its delinquencies and provide
proof of wage and payment bond, a complaint shall be filed against the Company. The Company
shall then be responsible to the Funds for additional liquidated damages in the amount of
$15,633.92, and any and all attorney’s fees and costs associated with the filing. We urge the
Company to take immediate action by providing proof of wage and payment bond in the amount
of $40,000.00, and paying the arrearages owed by making payment in the amount of $86,219.22
to the Funds.

If you have any questions, please contact me at (215) 732-0101. Thankyou.

sO

Sincerely
Syretta J. Martin, Esquire

Enclosure
ce: Brian Smith, Delinquency Controller (via e-mail)
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 48 of 84

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

REPORT
EMPLOYER: Acoustics Plus, Inc.
ADDRESS: P.O, Box 262, Harleysville, PA 19438

DATE PAYROLL REVIEW COMPLETED: July 24, 2019
REVIEW PERIOD: January 1, 2018 through June 30, 2019

EMPLOYER REPRESENTATIVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Ms. Greta Luongo, CPA

LOCATION OF EXAMINATION: Perry Blackman CPA
506 Corporate Drive West, Langhorne, PA 19047

DOES THE EMPLOYER PAY CONTRIBUTIONS ON:
Non Bargaining Unit Employees: No If yes, is there a Participation agreement?
Owner/Operator: No If yes, is there an Owner/Operator agreement?
RESULTS OF PAYROLL COMPLIANCE REVIEW:

A - Contributions are due for delinquent months March-June 2019

B - Contributions due for Overtime hours paid but not reflected on the payroll.
C - Dues are to be remitted on hours paid
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 49 of 84

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

 

SUMMARY

EMPLOYER: Acoustics Plus, Inc.

REVIEW PERIOD: January 1, 2018 through June 30, 2019

 

2018 2019 TOTAL
Health & Welfare $ - $ 31,655.20 $ 31,655.20
Annuity Fund - 11,909.04 11,909.04
Apprentice DC21 - 3,018.32 3,018.32
Industry Advancement - 519.20 519,20
Vacation Fund - 5,192.00 5,192.00
Scholarship Fund - 259.60 259.60
Benevolent Fund - 95.76 95.76
HRA Fund - 778.80 778.80
DC21 LMF - 190.66 190.66
Drywall Finisher Target Fund - 3,152.76 3,152.76
Organizing Fund - 181.72 181.72
PAC Fund : 778.80 778.80
Dues / hour 72.48 2,465.54 2,538.02
Dues % of Wages - 3,624.34 3,624.34
TOTAL CONTRIB. DUE: § 72.48 $ 63,821.74 $ 63,894.22
Interest 5.09 325.23 330.32
Liquidated Damages* 14,50 12,764.35 12,778.84
Cost of Audit 886.13
TOTAL AMOUNT DUE: $ 77,889.51

*Please note Liquidated Damages may be due if payment of Principle, Interest and Cost of Audit (If applicable)
is not received within 15 days after notification fram Fund Office.
20-cv-00440-CMR Document1 Filed 01/24/20 Page 50 of 84

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

orotoges $ | - s|_ - s| - s| - ¢|—- s{ - $ | orerz's § | EGLITELS | SO°PSO'LT § | SecsoE'9I S| Oz'66I § | 86°S66 S$ NG. INNOWY TYLOL
were S| - g|- $| = $| = $| - ${_- slest sire gl] zo s|seers slazu s[ecos s |%os'e WOS'E saBurn Jo % aJO MOdHO sing
oezsrz $[ - s| - $| = $|- s[ - s| - s|zrsic s|zouos s|yooso s|reiz9 Slaoe Slorse S| lols 96°0$ gnoq Jed §| YNOH / SAN NINCY
oo0s9 = Se $| - s{ - $|) $ $s] - S|ove Sfooocr slozsor sjozo1 sforz sfooz s|ocos O€ 0S oy Jad ¢ CNN Dvd
oor sl - s| - $i) _= 3]. = $s] - s| - siesiz sleuse slestr slsesr sloso slosz $s] 200s LO'Os moq Jad § DNIZINVDUO
oo'zor'e S| - s{ = s| - $| - s|- s|_- S|zocer S| zo. Slerr9e sl|tzz Sleazti sloros s|ivis IF IS inoy 49d §] UV L WAHSINIA MG
erz1 S|: ${ - s| - s| - siti = s| - S|oev~ Slovor S[ Beir Sl srcr Sogo S]osz  $| g00s L0°0$ inoy 49d § AW (730
o07099 S| - s|_- si= $| - s|_- s| - s{ooes slovost sforsoe sjovsser Sfore s|oozl s| otros o£ 0S nog tad § aNn3 VaH
az S| Ce = s| - s|. = $| - s|- sfoost Sjorst sl[esor slzer s|rzo slozr $| soos £0'0S moy tad §[ GNNy LNSIOATNAG
ooozz S| = s| - $= s s[- s| - slozie slozos $lorso slforso sloso sloor $]oros ores moy 10d $[ CNN dIHSUVIOHOS
ooaor’r S| - s|- s|: s $s]: s s{oorzs s| aor sfonasct s{ooxoct s]oo51 s|ooos s | oozs 00S anoy 39d § CNN NOLLVOVA
00'ure S$ s| - $i = $ $|/ - s|_- S[orz s|oroo s|fosoer Sfosoer sjoor sfoos s§|ozos 07:08 inoy Jad § ANNA AMLSNGNI
osresz S| - $s] = $| - s|_- $ g|_- Slorpee s|opzoo s|rrcce slvoese S| 876 S]oror S| ozis Oris moy sad $] 1700 HOLLNa dav
oozzin s| - $| - Sil: s|_- $ s| - s|soeses sl acicez slorecre s|ospeoe sfzivze s]os'sst s| v9'ss rors moy 19d § CNN ALIONNY
or'rerlz S| - s] - $/[ = $s} = s|_- $ slorstes $|orooes $|onszes S| ostio’s s|oos6s $| 0006 s| soz SézIs moy Jed g| QYvATAM 9 HLTVSH

w= OGLAS @ ole St/WS ob oe SULA we ee INDE

ong JunOWYy
96°876°06 $ - $ - s = 5 = $s - $ = S | PrZLPELS | TH PLEOTS | LLLOT SZ § | LUISE9Z S| OT7ZE_ § | OBOINT § SaADV¥M TV.LOL
00°007'2 . - - = - - O0'Z1E 00°z0S 00°789 00°rS9 00°8 o0'0y S8NOH TVLOL
ORSIGOE S oe gee $ | vb'9zs'9 S| yBIEL'c S| 9ES9L'9 OFO19'T S |SHDVAN
00'7SL 00°r81 00°891 00°261 00°891 00°0r SUNOH [ ¥__ | éezo-gs-z0z | Fepry ‘usTu0y|
S3'910°9% $ R016SS S| POLEI'D $] 679ITL S| rr ZloL $ SADVAN
00°919 00°81 00'zS1 00°39! 00891 sunoH | v_[ ta0c-9s-par | qdasor *uumpiod]
£2 6007 S gossiy sl] rzzese S| stipe $ | orzze_s SHOVAN
OO Z8b 00°r01 00°60 00°99 00°8 SUNOH | v___| ezz-ze-s61 | Uren TIAA “UOP10H|
BS LO6EL S g0'e90'€ $ | OWZIL'y S| z19zI'9 §$ SSDVM
00'0SE 00°82 00'0Z1 00°251 SUNOH [__v__| 1002-49-97 | doses ‘Moped |
TWLOL 230 AON 190 das onv nr nar AVIN ud¥ uvW aaa NW? Gsu Jaquinn sg aE
‘JHa-siade }, uswdanimor 403 ang suoqnqiqua;)
[soz
OZLO-LSL-LOZ “NAGINMIN Hd

610Z AUN f-YorepY sipuOW Juanbut]sp 30; snp oe suCANgMmUOS - y
Wa(syaq] JO, UOSBay]

 

redooD wUBW, YOLIGNV

6107 ‘OE SUNL YBnonp 31 OZ ‘| AtenUEE -GOMad MALATY

dO ‘oBuon’] BALD “BAL SLOV.LNOO
SEP6I We “aUAshouey ‘297 XO ‘O'd “SSTUACY
“OUI ‘sng SOUSNODY -YAAOTdN

spuny yauog sodojdurg [7 p9UN0D y912981q
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 51 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

zeLs9 S| - $| - $| - s|_- $| - s|- slorsect s[avore $s] oops s[soreor s| - Ss] - $ |G. LNNOWY TVLOL
wir S$} - $| - s|_- $ |= s|= s|_- sirup slresl slrerez slocoz s| - s| - S$ |%0S't %OS'E SoBe JOY, 440 MOSH sana
orozz s| - s|- $| - i i s| - s{_- s|so6e $ | 26'6 s[zren s[aoes os] - sf - S$ |z9°0s 19°0S moy 19d §] UNOH/ SANd NIWAY
oosor 6s | - $| - $s]: $s]: $| = s| - sjozer  $| ose sloors Sjorez s{ - sf - s [ocos 0€'0S moy 19d ¢ ANNA dvd
ozsz S| $| - $| - $i |_= s|_- $ S | 8b $ | 201 Sippel S| 9r'9 $s] - si = § [z0°0s i0°0S anoy 15d ¢ DNIZINVOUG
: s| - s| - $| - | $| - $| = s{ - s| - $| - $s] - s[.= sf = $ |oo'os 00°08 anoy ed $V WAHSINIT MG
aooz S| =| s| - <)L s| - s|.- s| zis $ | az 1 Sleret  slor9 s{| -  s| - s |go°0s L0°0S Joy iad § JW Za
oogor os | sj] - ¢{ = $| - s| - s[ - Slozer | ose $loozs sforoz sf - ${ - S locos c's Moy s9d § CNN W4H
orl s|_- $| - $|_- s| - s{ - si = S| oz $ | oR'0 $ | 94's S| 19% s| - $s] - $ |so°os €0°0S oy sed §{ NAA LNA TOASNAG
oooe = S| i ihe s| - $1 = s|_- s{ - $ | oF'9 $ | 09° glover  $ | 08 $[ = ${ = $ [ores or'0s moqieds] CNN dIHSYV1OHOS
ooow s{ - $| - $| - Sq $| = s| - S[ooezi s|ooze sloorse sjoosr gs] - $| - § [oozes 00°7S moy sad § CNN NOLLVOVA
oz. $s] - s| - $ s| - si[_s gs} s|ogzt $s] oz gloves sfooe. sl] - sg $ [ozos 0z'0S moy Jad § GNN4 AWLSNGNI
ooze S| - sj $s] - sj - $| - s| - sjaoi s[zez slocuoz slrose sg] - $] - gs [zr Is 80 IS moyseds] 179d SOLLNAWdd V
ooow  s| - Si_2 c| = gs} - i i ${ = s|ooezt s|ooze S|jooree Slioogt sj - sj] - $ jooes 00°7S Moy sod ¢ CONN ALINNNY
ooozo'r S| - $| - s| - $|_- $j - s|_- slocez. Slorzst slocitle Sjosose gs] - gs] - § aris Oris moy sod §] UVATIM ® HLTVaH
2 2A * “™eTiT/9 * eva = 225s "Sanna =** *
ang junoury
ozezo'zt S| s| - $| - s|- s|_- s| - Slorseet S| ozses S| srzs9 slzriere sj - s| - s SEDVM TVLOL
00°09€ - = = = 2 = 00°F9 00°91 00°261 00°88 - * SUNOH TV.LOL
9ESEST S OE'SECT $ SHOV.
00°¢9 00°¥9 SYNOH [ ¥ | BILE | MOTE ‘ofeueyl|
8°L89°01 S peses S$] 8rzL9 S| ztLers § SaOVA
00°96z o0'91 00°Z61 00°83 SUnoH L¥__| sr60-70-xx | EL “pyZoa]woy |
TIVLOL aga AON 1D0 das ony or Nor AVA adv Uv aga Nvr ai = qu ss aU
saadey aanuaaddy 103 ang suonngiyu0_D
[soz
OZLO-LSL-L97 “WAAGIWNN Hd
WdO ‘o8uon’] BID “SW -1DV.LNOD
6107 2unf-qore|W, syuOU yUanbuyjap 105 anp az suONNgLQUOD - ¥ sedoo euREW, “YOLIGNV SEP6L Ve ‘AILASAapBH ‘797 XO ‘O'd “SSTUCAV
7 610Z ‘DE PuNy YBnoIy g1 Oz “| ArEnUEr :GOlad MAIATY ‘ayy ‘sng sMsnooy =YaAOTIWS

 

spung 34y9uag saAopdorg [Zz poUNE; ;ISIG
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 52 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

yospa S| = s|_- s|_- s|_- s|_- s|_- s{_- s|_- Sloerez s|oec6 | omeze $ | z6'8T__$ INNOWY TVLOL
= s|_- $|_- s|_- s|_- s|_- $|_- s|_- $ s|_ s|_- s|_- $|_-__s|%ose |wos'e | setemjo%| 440 WOAH Sana
gore S| s|- s|_- sf—= s|_- s|_- $| - s{_- sfove  Slvse sliver sl[aor sl iois | 960s moy sod §] NOH / SANG NINCY
oxor S| = s|_- s|_- s|_ = sk ${ - s|- s[ = sfooe ss [oz $ [ory s[ovz _s| ores | or os Moy sod § anna Svd
we gl - s| = s|_- $ s|_- s| - s| - s[ sjoro si evo S| 860 S[9s0 S| Los | zoos moy rod § ONIZINVOUO,
geos S| s|_- $ $ Jia $|_- $|_- $s] - s|_ Sforp sls Sfeeol S$ [actl S| iris | iris moy sod §|_ DuV.L YaHSINIA Md
we S| - s|- s| s[- s|_- s|_- $|_- ${ - sfoco  s[szo_ S| 86°0 s[oso S| soos | coos moy 33d § IAT IZIG
ovor S| $[ = s|_- s| s|_- §1__= ys s|_- s[ooe stort os [ove Slovz  S|ocos | ocos toy ad ¢ CNN Vu
80° s|_- s|_- s|_- s|- s|_- s|_- s|_ - $t— sloco  sizto ss | zo s|eco S| sons | coos moy sods] NA LNaTOASNAG
09"€ s|_ = s|- s|_- $| s|- s|_- s|_- s|_- slooi  sforo S| OFT Slovo Soros | oros moy sed $]_ NOI dIHSUVTOHOS
ooze os] s| s|_- $|_- s|_ - si] = s|_- s|_- Sooo sjoos Sloosz S[ooo1 soos | aos oq sad g]" GNA NOLLVOVA
oe | s| - s{ s|_- s|_- s[ - s|_- s{ Sfooz  —Sfoso S| oz Sfovr  s|ozos | ozos mmoy tad § GNA AWLSOCNI
oriy Ss [ $= sl s|_- sl = s| = s|- s|- Slovi slvr ss s[eeor ~—s [ave Ss Jozis | oris mo tod g| 120 SLINTWddV
port S| s|- s[ s|_: s|_- s|- s{ - 51> Sloroy  slosst sioev si zree  s| pss | pores Moy Jad §, CNN ALIONNY
ootry S| - $s] - $|_- s|- s[ = s| - ${ s| - sloszzi soos sjosit slooss s|sszis |szzis | moqseds| auvitam 7 HLTVaH
S161 w[eBS/WS p) oe SALVE » ew» oSCND mo» ol
ang junoury
Z s|_- $|_ - s|_ - s|_- s|_- s|_- s| - s|_ - s|_- s|_- s|_- s|_- $$ |Sd9 va TVLOL
00°9E : : = E 3 = : - 90°01 00'r 00°PL ons SHNOH TV.LOL
- g = $ SHOVM.
00°9 00°9 SunoH| a __[ 180z-96-paT | Ydasoy “uumpiod |
: ; = s|_- s|_- s{ > S |sa0vmM
o0°0€ 00° 00" 00'rl 00'8 sanon| a | z6ez-zz-ser | ureryAL “wOpIOH|
‘IWLOL aaa AON 130 aas ony Tar nar AVI wav uv aay Nvr aga Jaqumy s§ amit
NH d-siadey, uawtAawinor 40} ang suoynquyu0;
[az
OZLO-LSL-L9Z *UASINNN Hd
Wdd ‘08u0N] BID SW. °LOVLNOD
“outed 243 uo pazooya1 JOU Ing Pred smoy oUTUDAG JOJ IAP sHOLINGUOD - q sodoog eve YOLIGNY SEh6l We “MSto[18} “79 XOH “O'd “SSTUATY
BCs waPHEG 405 UOSeTY 6102 ‘OE SuMy YBnon g19z “1 AsenUeS :CORMad MALATa ‘UL ‘snd SONSMODY “YAAO TAWA

 

spuny syousg saho(dury [7 found JoLIsSIG
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 53 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

SUL s|_- S| ee eB'e s| - slower  s|zsi _$ | ore s| - s|_- s{|_- $s | sro = 5 Nd. LNNOWY TVLOL
Sy'tL $ $ | eee were s|_- Sloosr  sizci sg | pee $| - s|_- sh $ | sr’0 $|960$ —_[Sé'0s mnoy sad s|_ YNOH / SINC NIway|

= Rig" Fate =

ang jonoury

= s| - s| - - $ s| - s| - s| - $s] - $s] - $ ${| - $ SdDVM TVLOL|
0S'SL = on'y 00'F & Oo'rS 00'z1 00°F = : : 0s'0 = SUNOH TV.LOL|
: $ SDVAN
00"r 00'r suanon | 9 | Lze-Rs-zor | Pppty “ovaurey |
- $ SADVAL
os 00°r 0s'0 sunoH [| 9 J 180z-95-pal | ydssor “aumpsaq |
5 $ JSHDVAL
Os6b 00" OsLe 00% 00'r _|[sinow [5 | c6ze-zi-S61 | UREA, “UOpIoH]
3 $ |SSDVA\
OS LI 00'r 0s6 00'r jsunoH | 3 { LooL-79-902 | bosey “Mopmeg]
“TVLOL aaa AON 130 aa$ Oav Blity nar AYIA wdV uvA gad Nvwe aw = sequin sS wu

pred sinoy uo pspmuar aq o} are sang - 3

‘ToIked ay1 Uo payooyal Jou Inq pled smoy aWyTAG Jo) anp suoINgLUGD - q

 

Uda) Ams yeq 107 woseay

siadey waulsananor 20} ang suopNguDUOD

JadooD rue YOLIGNY
6102 ‘OE PUNE YBnoMp gIoz ‘| AunUEr :qOIad MAIATY

OZLO-LSL-L9T -WHAWNN Hd

Vdd ‘odvony ePID "SW “LOVLNOD
SEb61 Wa “BIasheeH ‘297 XO ‘Od -SSTAdIV

“Duy ‘sng sansnosy “YAAOTINA

Spung Wauag aafojdmy [Zz [SuN07 91.981G
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 54 of 84

 

 

 

   
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

      

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ser s| - s| - = 7 s|_- s|_- s| - s|_- $ | rez wy? = s| - § [ad LNNOWV 1VL01)
88'F $| - $|- = . s| = s| = $|- $| - $ | oz vel : s| - mnoysod §| NOH / $ANd NING
ong junowy
= s| - s| - - - s|_- $| - s|_- s|_- s|_- - - s|_- S SA9VM TV.LOL|
00's 5 = = = . = = : 00°p 00'r - = SHNOH TV.LOL|
= $ SaDVA
00°8 00'r 00° jsunoH [a | Sr6o-xx-xxx | ayer pyammy]
TVLOL Daa AON 1D0 das ony Int nar AVAL Udv WN aaa Nvr axa JoqunN SS aweEN
saadey aapueiddy 4oj ang suoyng]aj003.
S7'LL s| - s[- = : s|_- s| - s|_- s|_- s | 08"r Z61 79 s|eee $s lng INNOWY TVLOL
EraAl $|- $f = s|_- $|- $| - s| = $ | ost 7611 zL9 $leme os jas | 96°03 mowed S| yNOH/ Sand Nuvay]
érs* | "wis * [ * saw =e = sonny FFA]
ang jgnowy
= s|_- s|_- - - s| - s|_- sit: s|_- s|_- * * s|_- $ SHDVM TV.LOL|
00°81 - : = = = = * : 00's 00% 00°L 00'b SUNOH TV.LOL|
: $ SJOVAL
o0'€ 00°e sunoH | 34a | [807-5431 | qdasor ‘uunpiag]
= $ SSDVA
00'SL 00% 00°% 00°. 0+ sunoH | oa | eazz-<zl-sar | UrBITILAA “wop10H|
JVLOL oad AON 130 das ony tor nar AVAL Wd¥ adv aad nvr aia Jaquiny $5 -2UrEN
sigdey, uamfouinor 2105 eng suoyng)ayooD
zL'SE s| - s|_- : - s|_- g| = s|_- $ | rae | Z6'1 95°01 ove =] $ jd INNOWY WLOL
aise $| $| = = s{_- s| - $| - $ | bor $ | 761 9SOr over os | = s|i01s | 9605 anoyiad s] NOH / S3Nd NIWGV
Shins | Seype = | “satya 22 = 2s “sage = ===
ang junoury
- $s] - s|_- S 7 s|_- s[_-= s|_- s| - s|_- : : s|- $ SIOVM TVLOL|
00°LE = : * - = - = 00'r 00° D0TT 00°07 = SaNOH TY.LOL]
: $ SADVAN
00°71 00'y 008 sunon [| 2 _[ zezo-as-zoz | [opty *o29uI0y]
= s |SSD¥Vm
00°8 00°9 00'p SUNOH | 2 _| 180z-95-va1 | ydasor “uuapssg]
= $ SAOVA\
00°S 007 00°€ sinoo [| 9 | teze-zL-s6l | WeITIIA, ‘G0p30F]
. $ SUOVAN
0071 00 00°8 jsunoH_| 3 | 10-79-9072 | uosey “moje g |
TIVLOL oad AON 100 das ony tor nar AVN adV uv aaa nvr ay quINy ss aE
suadey nawAamaNos 10) ang suoWNqIyUO;D
=

pred smoy uo paynuoy 2q 0) are sang - 3

 

Naw) Ouslsjog 104 voseay

qlaiked arp uo paysaygar jou ing pred smoy awq132A_G Jo} amp suoinqmnUed - g

sadoop BUaW YOLIGNY
6LOZ ‘OE Duns YSnoNp g10z “2 AWNUES :<qOlad MAIATa

OZLO-LSL-L9Z “MAMAN Ha
VdQ ‘oBuon] B21 “SW =LOVLNOD
SEb61 Ve ‘AbAshapey ‘797 X0G ‘Od ‘SSTUGAY
‘ou ‘sng sausnosy “WIAOTAN

spung qyeusg saXoydurg 1z [UNOZ) JO175I
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 55 of 84

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102

TEL (215) 732-0101 FAX (215) 732-7790
WARREN J. BORISH?*
SAMUEL L. SPEAR .
JAMES F. RUNCKEL TBs,
CHARLES T. JOYCE" ii

BENJAMIN EISNERO a

WENDY CHIERICI*

JAMES KATZ*

MARTIN W MILZ* September 18, 2019

LOIS GARBER SCHWARTZ*
NICHOLAS J. BOTTA’®
SYRETTA J. MARTIN*
MELISSA A, LOVETT

F TIGHE BURNS“
THEODORE P. DIMUZIO
CHRISTOPHER R. STOCKTONt
SARAH LEAH TARLOWtt
CHRISTOPHER G CASSIEt

PA BAR EXCEPT:

t NJBAR

* PA& NJ BAR

© PA, NJ] & DC BAR
tt PA& NY BAR

Via Certified Mail RRR & Email <fhercker@acousticsplusinc.com>

Acoustics Plus, Inc.

Attn: Jack Ebert & Frank Hercker
725 Morwood Road

Telford, PA 18969

NJ OFFICE

1040 N. KINGS HIGHWAY

SUITE 202

CHERRY HILL, NJ 08034

(856) 482-8799 FAX (856) 482-0343

BRUCE E ENDY
RETIRED, 2017

IRA SILVERSTEIN
OF COUNSEL

LEONARD SPEAR
(923 — 2003

LOUIS H. WILDERMAN
1909 - 1993

RE: IUPAT District Council No. 21 of Philadelphia Employee Benefit Funds

(“Funds”) - Delinquent Contributions — Fourth and Final Notice

Dear Sirs:

Please be advised that this office is co-counsel for the above-referenced Funds.

We have been advised that Acoustics Plus, Inc, (hereinafter, the “Company”) has failed to

timely submit remittance reports and/or contributions for the period of December 2016 through
June 2019. As a result, the Funds believe the delinquent amount owed for the Company’s history
of untimely contribution payment and/or reporting during this period to be $8,799.63, consisting
of interest in the amount of $549.63 and liquidated damages in the amount of $8,250.00. Also,
please remit the Company’s contribution reports that are due for the periods of July 2019 through
September 2019.

In addition, the Funds conducted a payroll audit of the Company, which covered the period
of January 1, 2018 through June 30, 2019. The audit determined that the Company owes the Funds
an additional sum of $78,370.90, consisting of unpaid fringe benefit contributions incurred in the
amount of $63,894.22, interest through the present in the amount of $811.71, liquidated damages
in the amount of $12,778.84, and the cost of audit for the amount of $886.13. A copy of the audit
is attached to this letter.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 56 of 84

Acoustics Plus, Inc.
September 18, 2019
Page 2

Together, the Company owes the Funds the total sum of $87,170.53.

Finally, as Article 12 of the CBA states, a signatory employer is required to post a security
bond or a letter of credit with the Funds for employees for whom it pays benefit contributions.
Therefore, please provide proof of a wage and payment bond to the Funds in the amount of
$40,000.00.

The Company’s failure to remit the reports and/or contributions when due, and to provide
proof of bond, constitutes a violation of both the collective bargaining agreement and federal law.
The Employee Retirement Income Security Act of 1974 (ERISA) provides for civil remedies and
damages in such a situation,

The Trustees of the Funds have a fiduciary obligation to pursue the recovery of the
delinquent amount owed and to ensure that contributing employers provide appropriate
contribution security through provision of wage and payment bonding. Accordingly, please be
advised that legal action will be taken unless this matter is resolved within ten (10) business days
from the date of this letter. Should the Company fail to cure its delinquencies and provide proof
of wage and payment bond, a complaint shall be filed against the Company. The Company shall
then be responsible to the Funds for additional liquidated damages in the amount of $15,633.92,
and any and all attorney's fees and costs associated with the filing. We urge the Company to take
immediate action by providing a wage and payment bond in the amount of $40,000.00, and paying
the arrearages owed by making payment in the amount of $87,170.53 to the Funds,

If you have any questions, please contact me at (215) 732-0101. Thank

    
 

Sincerely,

Syretta J, Martin, Esquire

Enclosure
ce: Brian Smith, Delinquency Controller (via e-mail)
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 57 of 84

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

REPORT
EMPLOYER: Acoustics Plus, Inc.
ADDRESS: P.O. Box 262, Harleysville, PA 19438

DATE PAYROLL REVIEW COMPLETED: July 24, 2019
REVIEW PERIOD: January 1, 2018 through June 30, 2019

EMPLOYER REPRESENTATIVE, IF ANY, PRESENT AT THE TIME OF
THE PAYROLL REVIEW: Ms. Greta Luongo, CPA

LOCATION OF EXAMINATION: _ Perry Blackman CPA
506 Corporate Drive West, Langhorne, PA 19047

DOES THE EMPLOYER PAY CONTRIBUTIONS ON:
Non Bargaining Unit Employees: No If yes, is there a Participation agreement?
Owner/Operator: No If yes, is there an Owner/Operator agreement?
RESULTS OF PAYROLL COMPLIANCE REVIEW:

A - Contributions are due for delinquent months March-June 2019

B - Contributions due for Overtime hours paid but not reflected on the payroll.
C - Dues are to be remitted on hours paid
Case 2:20-cv-00440-CMR Document 1 Filed 01/24/20 Page 58 of 84

District Council 21 Employee Benefit Funds

PAYROLL COMPLIANCE REVIEW

SUMMARY

EMPLOYER: Acoustics Plus, Inc.

REVIEW PERIOD: January !, 2018 through June 30, 2019

 

 

2018 2019 TOTAL
Health & Welfare $ - $ 31,655.20 $ 31,655.20
Annuity Fund - 11,909.04 11,909.04
Apprentice DC21 - 3,018.32 3,018,32
Industry Advancement - 519.20 519,20
Vacation Fund - 5,192.00 5,192.00
Scholarship Fund - 259.60 259.60
Benevolent Fund - 95.76 95.76
HRA Fund - 778.80 778.80
DC21 LMF - 190,66 190,66
Drywall Finisher Target Fund - 3,152.76 3,152.76
Organizing Fund - 181.72 181,72
PAC Fund - 778.80 778,80
Dues / hour 72.48 2,465.54 2,538.02
Dues % of Wages - 3,624.34 3,624.34
TOTAL CONTRIB, DUE: $ 72,48 § 63,821.74 $ 63,894.22
Interest 5.09 325,23 330.32
Liguidated Damages* 14.50 12,764.35 12,778.84
Cost of Audit 886.13
TOTAL AMOUNT DUE; S 77,889.51

*Please note Liquidated Damages may be due if payment of Principle, Interest and Cost of Audit (If applicable)
is not received within 15 days after notification from Fund Office.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 59 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

or’oto’ss S| - $| - s| - si__= s|_- s| - S| ovepz'e § | cecizvels | sovpsOLl $ | sisorsr S| Ovs6r S| 96'S66 SF NO INNOWY TYLOL
ZS7RI'E S| = s| - s|_- s|_- $ s|_- slocte S] ive $|eoons sSlezere s|azil s|seoc  s |more %0S°E sodem jo % 440 YOSHO sana
ozsvz S|: s{ - s| - ¢| - ${ - s|- slzrste s|zoLos s|roso s|przzo sjaxe slovse sl ios 96-08 oy Jad $| NOH / SANG NIACY
oo'99 = S|: s|_ => s|_- s| - s{| - s|- slooce slovost slorsoz slocost sjorz s|oozl s$| oro ocos moy t3d § CNM Ovd
oorst os| - s| - s| - s| oo: 7 i x] - S|oeiz slrise sleet slsesp sloco sijosz  s|tovs LO0S Mog 43d § DNIZINVDUC
ooze s| - s| - s| - s| - s| - s{* S| zoey S| zs2o. S|err9e S|przz6 s|sztl siores s|ivis IF Is nog aod §} OWL WAHSINI AMG
erzor S| - s s| - s|_- s|_- s|- sloerz Sioro slarz slarsr s|o9so Sjosz  s| soos 40°05 Toi bd ¢ 371290
coos = S| - ¢| - s| - s|_- s| - is S|ooes siooost slozsoz Sjoz961 s|orz Sjoozi S$ | oc O£ 05 Noy sad § CNN3 V¥H
S7ze. US| s| - $ s 0 ES s| - sloost Slouse S|zsoz  S|z6l S|ezo Sjozi sj soos €£0°0$ mmoy ed §| NAA INTTOASNAE
oooz s| - s| - $ s{ - s|_- s slocle  Slozos slorso Slorss sloso sjoer $s | oros Or'os moy ods] GNMs diHSYvIOHOS
ovoorr ss] - s{ - s|_- s|_- s| - s|_- S| o0%z9 S| oo'ro0t s|ooscet S| ooR80F1 s|on91 $|o0'0s S| bazs 007% moy od ¢ CNN NOILYOVA
oo‘urr S| - $| - s|_- s| - $= s| - Sslopzo  S|ovoot Siosocr slowocr sloor soos s|oz0s 0703 moy sod § GNM AWLSNGNI
ospasz S| - $| - s|_- s|_ - s| - =| —= Slorpec Slorvoo s|erta. s|eoas, S| sco Soro sl ocis 918 Moyseds| 1700 SOLLNaHddV
[oozzo1t s| - s s|_° s|_- gs]: si] s|soese. s|aziesz s|orezre S| ospco’e S| zize Sloosat s| 9'ss PODS oq Jad § GNA ALINNNY
Oz POILZ s|_- s| - s|_- $f = s|_- slorstec $| orooes S| anezeR S|oasiio’s $|o0R6 S| 0006 5 | SsTIS SéZIS moy ed s| FHVITSA ¥ HLTVaH
we aGli/S » al eSRS of eb ee SONGS ee
ang junowy
oe eTeIS S| s|_- s|_* s|_- s| - s|_ - s | erzy'ets | zo’eeraz s | 2e-ver'az S| Lr'ise9z $ | oT zze_S | OROIST S SaDYM TYLOL|
po'907z ~ - : * : - OO-ZLE 00°20S 00'r89 00°FS9 o0'8 00'0r SUNGH TYLOL|
O8'SIGOE $ oriae’: $| peso S| peters 3 | 9e'sor'9 ¢ OF'019'1 & |SHDVAL
O0'ZSL O0°bRT 00°291 00°61 00°891 00'Or SuMOH | ¥__|zeze-as-zoz | [aptj ‘ounu0}3|
Se9lo'9z $ aO1ESS $| POLEVD $| Sv9ITL S| PrZOL SF SHOVAL
00'919 00°8Z1 00'zs1 00°89 00°851 SunoH | w | 1302-95-21 | ydasor “ummTp294]
€L'p60'07 S RO'BRID F| zeEs'a S| Szevon s|orze $ SHOVAN
00'Z8b OD'rOT 00'r0z 00°991 00'8 |SxnoH | v__ [esee-ze-sot | wre OPTED}
BS 1OG EL S goeoo'e S| orzice S| zezi'9 § SADVAN
on'ost 00°8L o0'0zt 00'zST SYNOH |v | 10049-0902 | uses “mojeg]
TYLOL oad AON 190 das onv inf nor AYA udV av aga Nvr amy = sequon ss owen
THa-sedey, usawAsumor 103 ang suopNg|.yu0D
er

610% 2un(-qorsyy sypwow ywanburjep Jo; enp are suognaiaus’ -

 

iadoop wy) OLIGNY
6102 “OE Suny BNO gTOZ ‘I Arenues “QOVIAd MALATY

OZLO-LSL“LOT ASIAN Hd
Wdd ‘oBuer] mary “SAL SLOYLNOD
BERG Yd “OAeA2peH ‘797 XG “O'd “SSTUCAV
“Duy ‘SMG soNsNOSY WAAOTNA

spuny ypoueg sakoidung [7 UND s9LSIG
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 60 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

781069 $ - s * 5 “i $ - s =: s = S| OUserl S| aoorg S$ | Oneooe S| Re lert £ r $ 2 $ jd LNNOWY TYLOI
Wir $ 7 s $ = $ 4 s = $ . S| bl'L9 $ | va" Si) rerec S| oeoz) § - $ z S |%OS€ KOE soem 30% 130. 3DqHO Sana
ar'o7  $§ = s s : s : s * s = $ | 39'6e $ | 766 S| crcztt $j aos 5 - § - S |z9°0s [9°0S Moy 190 $} YNOH/ Sand NINY
O0°80T § = $ 3 s = : 7 5 = § | 02°61 § | ore § | o9°Ls S | or9z $ $ ¢ Joc os oc os mmoy Id § OND OVd
07 sz $ 3 $ 5 2 $ : s E S| Br b ¥ | z1't 5 | opel § | 919 $ = $ = § |L0°0$ 20°oS Anoq Jod § ONIZINYDAO
. Ss $s s $s : $ = s r s 3 s s s - s : § = $ 7 $ |oo"0s oo'DS moyieds| OWL WIHSINU Ad
00°97 § 7 s = 3 : $ ? g ‘2 5 2 $| Z0s 3 | 82T S| peel S$ | 919 $ = s ~ § [800s Lo0s oq Jad § JWT (23a
00'80t $ = $ . s = $ . $ = s * § | 02°61 $ | O8> $ | ogres S | O97 g § 2 S JOOS Ovos Inog 49d § CN04 W4H
Ov'ZI $s - $ * $ = s . $ re 3 - S| Oct 5 | 080 $ | 9's $ | 9% Ss £ = § {S008 £0°0S mnoy 15d S| ONNJ INS TIOAANSH
OnE s : $ : $ $ . s s = $ | ovo S| 091 S| 0761 S | 03°38 $ = s = § jOr'os oles mmoy sad §|_ GNNd dIHSUVIOHOS
ooze $ : s = $ § . $ 7 5 = S$] 00821 £ | OO7ZE $j oo'rac —§ | OODLT $s - s = 5 joo zs oo7zs moy sad § ONNJ NOLLYOYA
O0°% s § 2 5 = s = s : $s = S| og Zl $ | Oze S | or'se $ | 0921 g - $ : $ }ozos 07'0S Moy 39d § ONNJ AWLSOCNI
ouzse  § : s Ss - s 5 * s - § | aoe $| tt S| 9fL0T S$ | +0'S6 $ = s = S$ [70s ROIS Moy 130 § 123d SOLLNAadd¥
G0'07Z g = 5 = s 5 = s iS £ =: § | 00°8Z1 $F | OO7E $| 0OP8E S| 00921 $ 3 S$ jo0°¢s 007s Mo} Jed ¢ GONNA ALINNNY
o0ozor S$ x2 s : § = § = g = $ =. Sjoosz. S$ |opzai S$ | oziel’z S| ores § > 8 = § jorl1s Orns moy tod $| TWVSTAN 8% HITVaH
[moras © *| "9170/9 °| * SHLVN "=" SGN =F
ang ymMouy
oT Eze § 7 $ = gs = § - $ = s =: S| SESEOT S| pests $| srzizos $ | ZLere § = $ = § SISVM TvIOL|
O0'09e i = = = = 00°¢9 o0'oL 00761 00°88 = = sanon TYLOL}
gesesl = § SE'st6'1 $ SaovN
00're a0"¢9 SunoH | a ee MOUT EW PBuURP|
FS L89O1 S brees §|8r7iz9 S| Zisre §$ SIOVAN
00°96z 00°91 o0'z61 0°88 SunoH Lv] sp6q-0r-10x | ayef Tya0y |
TYLOL oad AON L390 das ony Tor Noe AVW adv YVAN 934 Nv qm quan ss owen
sIodey aapus2ddy 410) ang suoynquyu0D
[ez]

GLOZ PUNAPswY] SyuOw yuenbuyop sy oNp ase suoANgAUOD - y

(da

 

DaoyIq 20q UOseay

dood mA “YOLIGNY
6102 “OE 9p YBNanp gp gz ‘| Amu -<GOMAd MAIATY

OZLO-LSZ-L9% -YASNN Hd

Wadd ‘ofuory w219 “BW SLOVILNOD
SEPGL Wd “lAstopeH ‘797 *OG ‘Od “SSTUCIY
‘oUY "EN|g SMISNOAY “YFAOTIWA

spiny weueg aadojdung 17 [PUNED WIIG
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 61 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

porsra S| Ce s| - s{| - s|_- ¢[ - s| - s| - s{ - S[owecz sloecs  s|omaze S| zeu81 S$ INNOWV TVLOL
; $ s| - ${_- s| - s|_- s|- s|_- s[- s}| - s|_- s|_- g| - s|woss |Yose | sedenjom%|  3i0 NDaHO Sana
Ee s|- s|_- s| - s| - s| - s| = s| - 5 | 096 3 | eee Sire si[soz sl 101s | 9605 moqiod §| UNO / SIN NIWGY
oror Ss s| - $| > s| - s{ - s| - s|- st - $ | oor $ ori $ | oc s|ovz  $s|oros | oros Moy wed § aNN4d Dvd
tz s| - s| - sul > s| - s|_- s[_= 3 s| = s|oL0 3 | 8z0 5 | 860 s[95c0 S| Loos | 2005 aoq jad § ONIZINVOUO
oz0s. g| - 5 $ cl]: s s| - $ s{[_- s|otel  $| 9s Siec6r  S]sttt S|tris | iris moq.ds{ OWv.L WaHSINI MG
wz s|_- s| - s[L= s| - s| - s|_- s| - si = $| 020 3 | azo s | 360 s[oso S| aos | coos moy 134 § IW [2d
oror S| - s|_- $ st = s|_- s| - s| - s|_- 5 | cot 3] 0z1 s | ovr $lorz  S|oros | ofos Inoq 10d 5 GNA Vu
#0 $|_- s| - s|_- s|_- s| - s{_- s| - 7 5 | 00 $|2ro $ | e0 $leozo  s|soos | coos moy2ad s]_GNNa INTIOASNSS
09'E s| - s| - s| - $| s|_- s{ $| - $|_- $ | 001 s | ovo S$ | orl {oso  s|oros | oros mnoy od S| GNA dIHSUVIOHIS
ooze = 6sl| s|_- s| - s| - s| - S| - s| - $| - s|ovoz $s] 008 s|ovee  S]oo91 Ss |oozs | oozs moy 19d § CNN NOLLVOVA
ort 5 s|_- s| s| - s|_- s|_- s| - s| - 5 | 007% $ | 080 s | rz s[o91  ${|ozos | oros og rad § GNM AWLSNGN}
oly S| 5 s{ = s| - s| - s| - s| - s[- s|ovll 3s] slozn Si ave ~~) Sfozts [ovis moyiods\ (7d SOLINS Wad ¥
eornsl =| s| = s| - s|_- si = g | = $ s|- Sloroyr Slosst S[o96n9 Slzrze S| ess | pos Moq 19d § CNN ALINNNY
oir s| - a s| - s|_- s{ > $= $ si. sloszt sl|ooer S|lostzt Sloos s|sszis |sezts | mounds] pivildm 2 HLTVaR
66S a| AUN fe SLY oe oe SINUS ee

ang yuoewly
= s| - s| - s{ - s|- si: s|_- s| - s| - s| - $|- s|_- s|- § |SIDVM TVLOL|
00°98 - = 3 = = : : = 00'01 Dor O0'rI 008 SUNOH TVLOL|
: s : $ SDV
009 00°9 SUNOH|] a __ | TR0z-95-pat | yassor “wumpiog|
: $ = s| - s|- $ s [Sa5¥M
00'0€ 00"> o'r 00"v1 008 sunoH| 4 | z6zz-ze-s6t | TENN AA “VOpLODH|
TVIOL oud AON 190 43s Sav tor Nar AVN Wav WW aad Nw? aay aqumal §5 aweN
THd-S208], uguiégusnopy Joj ang suogngij007)

a

“outed ay) uo payoyau jou mq pred smoy suMUAAG 205 sap suOMNgLAUOD - A
A apPUed 407 Uosery

 

aadoop wuWW YO.LIaGNVY
6107 ‘OE DUN YBnoNG gfOz ‘| AseMuel -GOMAd MALATY

OZLO-LSL-L9% “ASAWAN Hd
Vdd ‘o8uon] Bh “SW SLOVINOD
SEP61 Ve ‘MAscoyrey ‘Z9z xog “Od ‘SSTUTAY
20] “stg saNsNOSY AAACN

spany yyousg sadopdurg 1z NaunoD y91051q
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 62 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[RPTL s| - $ | ree 5 | yee sloesr sizu  s|we s|- s| - s| S| Bro si - Nd LNNOWY Iy¥.LOL
[eeze st - slere sive slocar  s}esur sieae os] 5 | s| - siero st g60s _|ss"os anoy pds] YNOH /SaNd NINGY|
> sts: [ cous > ES gabya 5s == tsoxdr = = ==)
ang yunoury
E $s s| - s| - s| - s/ - s| - s|_- s| - $s]: s[- ¢ SADVM TVLOL|
OSSL * nor oP O0'TS o0zt 00 = = = 0s = SHNOH ‘T¥LO1|
= 5 SJOVM
00'r 00° sunon [oO | £tz0-85-207 | Pppiy ‘osu70y |
= $ SHDVAL
0¢b 00'r oso sanon [ 9 _| isoz-gs-var | ydesar Sampaag|
= $ |SaDvaN
0S °6¥ 00» Osis 00°F 00'F sunoH [ 2 | wecezesai | Wen “wopz0¢)|
; SaDVAN
OStL oor 056 00°? SYNOH | 2 _| 100l-¥9-902 | goses “moje g|
TV1OL aaa AON 130 as onv "nr Nor AY Wav BYIy wad Nyt am = PqwaN ss amen
sade], uemAamunor 103 ong suopNGLQUOD
(stor)

Tlosked ayy vo paysagas you ing pred smoy oul

pred smoy uo pennial 2q 07 ae song -3
HAG 40) np sdoANG AUC - g

 

JedeoD tueW -YOLIGAV
6107 ‘OE Ounf efFnonp g1O7"] Arenuer :qONIad MALATE

OZLO-LS2-49% “HARINON Hd
Wdo ‘o8aor] MQ “SA *LOWLNOD
Bevel Wed ‘AIashapzeyy “797 XOg ‘O'd -sSTNCaY
“oul ‘sng ssnsNOSV “AFACTAN

spung wWeerg 2ojdurg 17 PundD y9-gq
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 63 of 84

 

 

 

 

 

   

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

9a°P s|_- sfc s\_- s|_- s| - s|- s|- s|_- Slrrr 3 | ez s|_- s|_- $s fu Nnowy Wo]
[=t— sf} s| = $|- s{-- s| - sf s| - s| - sleez s[oez os [ - $] = slzgas anoysod§]  YNOH/ Sand NIWGV
ang wnouwy
- s{ - s|_: s| - 5 s| - s|_ = s|_- s| - s| = s|_ - s{—= si - s SHOVM T¥L0.]
00's = - 7 - = = - = o0'y 00'p : SanOH TVLO1|
= . SBA
00's 00% 00'r SanoH | a __ | Speg-xx-xxx | SaEl “IZc0ys]
TYLOL Jaq AON. Lo ds Drv etity xar AVW adv uw aaa nvr asa aqui §S utENy
saaday aoygaeiddy a0; ang suopynqiyneD
| wrt s| - s|_- Shs s|_- sii = s|_- s|_- s[- s | oP & | wer s|z9 Sl yee $s IG INNOWY TvLOL
[acct 3|- s|_ > s| - s|_- s] = i ME: g| = s{ = S| ogy s [761 s|z9 s|vae sl tors | 9608 dnoy.bd s]-anOH / Sana NIWa]
= eis? | ssc = pt sayey ts 2 RoR © eT
ang junowy
> s| - s| - Sh s{_- s| - s] - s| - sp i a: $= s| $|_ - $ SBDVA\ TyLOL|
00°81 = - = . z : : 0's 007 00'L | 00"> SanOH TYLO.|
. g | saovA
o0°e ira { SenNOH | 2a | 1807-95-y381 | qiasor ‘uimpie|
: $ | SOV
00's 00% 007 ork | 00° sunow | o8 | zéze-zi-sot | Lita “MOpIOD|
"TVLOL 33a AON D0 cas ony ant nor AY wav Uv gad xvr axa aquiny ss amt
sroduy, o2uisom nor 107 ong SDOWAgLIQUOD
juse  s| - sj - s|_- s|_- s| + s|_ = s|_- S| var s | zen glosor slover <i - $ M1 INDOWY TIVLOL
[zzse | s] - s| - s| s| - s| sl - $ | tor $s | ze sloco. ¢ | ozer $l s| ros | oe os snoysed s[ NOH /sand NiWUy]
Cqnis= [ “sig = fe saiyy = * = == Ssakna ===]
ang jonowy
- s| - s| - s|_- s|- s[- s| = 5 s s| - s| - sj > sj - s SAD¥M TVLO1|
OD'LE - : = * : : : 0o"P onz 00'11 o0'0z z SUNOH TV.LOL|
. s SHDVA\
oo7Z1 00'F ou'a sinoH | Oo _| decoras-eor | Pppig “azo
= $ S3DVAN
008 00°? 00°? 5SunoOH | 2 | 1R07-9S-pst | ydazoy “uunpaay]
* s Sa0VA\
a0's 00% oo'e sunon | 9 | teez-zetar | mE UEpOD]
- $ SIDVM
o0rzL 00°F 00's sunon | 3 _| 1002-45-90 | uomey “MOTE E]
T¥LO1 oad AON 150 448 ony jar nar AYW wav UN aas NVE qm BquMN ss aweN

pred smoy uo pay suse. 3q 0} o78 Sang - 3

qWorAd at uo payaayes 100 Ing pied Smoy QuUTUAAQC JO} anp sudTINGLNWOD - g

 

JUAN 104 UO

saodeL uasananor 10) ang ssoynquyano;

Jadoop MW YO.LIANY
610Z ‘OE auNy yAnonp g[oz “| Arenuse “GOTUSd MAIATY

OZLO-LSL-497 “YAAWAN Hd

dd ‘aduony mary SW) -LOWLNOD

SEb61 Vd DNMshopeH ‘797 X0g ‘OU 'SSTUdAY
ou] ‘snjg SonsMOOY AZACTdWa

spung 1yauag aefojdwy Fz |PuND PINE
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 64 of 84

WARREN J BORISH®
SAMUEL L. SPEAR

JAMES F RUNCKEL
CHARLES T JOYCE*
BENJAMIN EISNERO
WENDY CHIERICI*

JAMES KATZ*

MARTIN W MILZ*

LOIS GARBER SCHWARTZ*
NICHOLAS J BOTTA®
SYRETTA J MARTIN*
MELISSA A LOVETT

F TIGHE BURNS*
THEODORE P DiMUZIO
CHRISTOPHER R STOCKTONt
SARAH LEAH TARLOWTtt
CHRISTOPHER G CASSIE*

PA BAR EXCEPT:

t+ NJ BAR

* PA& NJBAR

& PA,NI& DC BAR
ttPA& NY BAR

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102
TEL (215) 732-0101 FAX (215) 732-7790

aE

a

May 23, 2019

Via First-Class Mail & Email <bhercker@acousticsplusinc.com>

Acoustics Plus, Inc.
Attn: Brian Hercker

P.O. Box 262

Harleysville, PA 19438

RE:

Dear Sir:

NJ OFFICE

1040 N. KINGS HIGHWAY

SUITE 202

CHERRY HILL, NJ 08034

(856) 482-8799 FAX (856) 482-0343

BRUCE E ENDY
RETIRED, 2017

TRA SILVERSTEIN
OF COUNSEL

LEONARD SPEAR
1923 - 2003

LOUIS H WILDERMAN
1909 - 1993

IUPAT District Council No. 21 of Philadelphia Employee Benefit Funds
(“Funds”) - Delinquent Contributions — First Notice

Please be advised that this office is co-counsel for the above-referenced Funds.

We have been advised that Acoustics Plus, Inc. (hereinafter, the “Company”) has failed to

timely submit remittance reports and/or contributions for the periods of May 2018 through March
2019. As a result, the Funds believe the delinquent amount owed to be $4,896.04, consisting of
interest through the present in the amount of $146.04, and liquidated damages in the amount of
$4,750.00.

Additionally, as Article 12 of the CBA states, a signatory employer is required to post a
security bond or a letter of credit with the Funds for employees for whom it pays benefit
contributions. Therefore, please provide proof of a wage and payment bond to the Funds in the
amount of $40,000.00.

The Company’s failure to remit the reports and/or contributions when due and to provide
proof of bond constitutes a violation of both the collective bargaining agreement and federal law.

EXHIBIT

4 E
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 65 of 84

Acoustics Plus, Inc.
May 23, 2019
Page 2

The Employee Retirement Income Security Act of 1974 (ERISA) provides for civil remedies and
damages in such a situation.

The Trustees of the Funds have a fiduciary obligation to pursue the recovery of the
delinquent amount owed. Accordingly, please be advised that legal action may be taken unless
this matter is resolved within ten (10) business days from the date of this letter. Should the
Company fail to cure its delinquencies and provide proof of wage and payment bond, a complaint
shall be filed against the Company. The Company shall then be responsible to the Funds for any
and all attorney’s fees and costs associated with the filing. We urge the Company to take
immediate action by providing proof of wage and payment bond in the amount of $40,000.00 and
paying the arrearages owed by making payment in the amount of $4,896.04 to the Funds.

If you have any questions, please contact me at (215) 732-0101. Thank you,
—_

a

ee J”
he tathn. Bsc

Sincerely, .~

ce: Brian Smith, Delinquency Controller (via e-mail)
Case 2:20-cv-00440-CMR Document 1 Filed 01/24/20 Page 66 of 84

WARREN J. BORISH*
SAMUEL L. SPEAR

JAMES F RUNCKEL
CHARLES T JOYCE*
BENJAMIN EISNERO
WENDY CHIERIC(*

JAMES KATZ*

MARTIN W MILZ*

LOIS GARBER SCHWARTZ*
NICHOLAS J BOTTA*
SYRETTA J] MARTIN®
MELISSA A. LOVETT

F TIGHE BURNS*
THEODORE P DiMUZIO
CHRISTOPHER R. STOCKTONT

LAW OFFICES

SPEAR WILDERMAN

A Professional Corporation
SUITE 1400, 230 SOUTH BROAD STREET, PHILADELPHIA, PA 19102
TEL (215) 732-0101 FAX (215) 732-7790

ut

a

June 11, 2019

NJ OFFICE

1040 N. KINGS HIGHWAY

SUITE 202

CHERRY HILL, NJ 08034

(886) 482-8799 FAX (856) 482-0343

BRUCE E ENDY
RETIRED, 2017

IRA SILVERSTEIN
OF COUNSEL

SARAH LEAH TARLOWTtt

CHRISTOPHER G CASSIE*

PA BAR EXCEPT:

LEONARD SPEAR
1923 - 2003

LOUIS KR. WILDERMAN

t NIBAR 1909 - 1993
* PA& NJ BAR

0 PA.NJ & DC BAR

tt PA& NY BAR

Via First-Class Mail & Email <bhercker@acousticsplusinc.com>

Acoustics Plus, Inc.
Attn: Brian Hercker
P.O, Box 262
Harleysville, PA 19438

RE: JUPAT District Council No. 21 of Philadelphia Employee Benefit Funds
(“Funds”) - Delinquent Contributions — Second and Final Notice

Dear Sir:
Please be advised that this office is co-counsel for the above-referenced Funds.

We have been advised that Acoustics Plus, Inc. (hereinafter, the “Company”) has failed to
timely submit remittance reports and/or contributions for the periods of May 2018 through March
2019. As a result, the Funds believe the delinquent amount owed to be $4,896.04, consisting of
interest through the present in the amount of $146.04 and liquidated damages in the amount of
$4,750.00.

Additionally, as Article 12 of the CBA states, a signatory employer is required to post a
security bond or a letter of credit with the Funds for employees for whom it pays benefit
contributions. Therefore, please provide proof of a wage and payment bond to the Funds in the
amount of $40,000.00.

The Company’s failure to remit the reports and/or contributions when due and to provide
proof of bond constitutes a violation of both the collective bargaining agreement and federal law.
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 67 of 84

Acoustics Plus, Inc.
June 11, 2019
Page 2

The Employee Retirement Income Security Act of 1974 (ERISA) provides for civil remedies and
damages in such a situation.

The Trustees of the Funds have a fiduciary obligation to pursue the recovery of the
delinquent amount owed. Accordingly, please be advised that legal action will be taken unless
this matter is resolved within ten (10) business days from the date of this letter. Should the
Company fail to cure its delinquencies and provide proof of wage and payment bond, a complaint
shall be filed against the Company. The Company shall then be responsible to the Funds for any
and all attorney’s fees and costs associated with the filing. We urge the Company to take
immediate action by providing proof of wage and payment bond in the amount of $40,000.00 and
paying the arrearages owed by making payment in the amount of $4,896.04 to the Funds.

If you have any questions, please contact me at (215) 732-0101. Thank you.

 
 
  

Sincerely.

etta J. Martin, Esquire

cc: Brian Smith, Delinquency Controller (via e-mail)
 

Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 68 of 84

 

Novak! Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

August 19, 2019

Ms. Greta Luongo, CPA
Acoustics Plus, Inc.
P.O. Box 262
Harleysville, PA 19438

RE: I.U.P.A.T. Industry Pension Funds
Dear Ms. Luongo:

Enclosed, please find copies of our payroll compliance review report detailing, by month, the
discrepancies we noted during our recent review of your payroll.

We ask that you review this detail and advise us of any adjustments or challenges to our findings.
If we have not heard from you within ten business days from the date of this letter, we will
submit our report to the Fund Administrator,

If there are any question concerning the payroll compliance review, please feel free to contact our
Philadelphia office.

We wish to take this opportunity to thank you for your cooperation during the review process.
Sincerely,

Mek, (asyes_—

MARTA COOPER

Enclosures

EXHIBIT

LF

NEW YORK | 450 Seventh Avenue, 28th Floor | New York, NY 10123 | 212.279.4262
PHILADELPHIA | One Presidential Blvd, Sce 330 | Bala Cynwyd, PA 19004 | 610.668.9400
WASHINGTON, DC | 7226 Lee DeForest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Rouce 80, P.O. Box 698 | Killingworth, Connecticut 06419 | 860.663.1190

BOSTON | Independence Wharf. 470 Aclantic Avenue, 4th Floor | Boston, MA 02210 | 617.500.6578 “ED -

 
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 69 of 84

 

 

Novak) Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

To the Trustees of the
IUPAT Industry Pension Fund

We have applied certain procedures, as discussed below, to the payroll records of Acoustics Plus,
Inc., a contributing employer to the IUPAT Industry Pension Fund, for the period January 1, 2018
through June 30, 2019. The purpose of our review was to assist you in determining whether
contributions to the Trust Funds are being made in accordance with the collective bargaining
agreement in effect and with the Trust Agreements of the Funds. The propriety of the
contributions is the responsibility of the employer’s management.

Our procedures included a review of the pertinent provisions of the collective bargaining
agreements and compared underlying employer payroll records to the Funds contribution records.
The employer records we reviewed included payroll journals, individual earnings records, payroll
tax returns, contribution reports, job classifications, and general disbursement records as
appropriate. The scope of this engagement was limited to records made available by the
employer and would not necessarily disclose all exceptions in employer contributions to the
Trust Funds. Any compensation paid to employees not disclosed to us or made part of the
written record was not determinable by us and was not included in our review.

Our procedures related to a review of the employer’s payrol! records only and did not extend to
any financial statements of the contributing employer. The procedures were substantially less in
scope than an audit of the financial statements of the contributing employer, the objective of
which is the expression of an opinion on the contributing employer’s financial statements,
Accordingly, no such opinion is expressed.

This report is intended solely for the information and use of the specified parties and is not

intended to be and should not be used by anyone other than these specified parties.

The exceptions to employer contributions noted are detailed on the accompanying schedule.

)Lovek Janelle LLE

July 24, 2019

NEW YORK | 450 Sevench Avenue, 28h Floor | New York, NY 10123 | 212.279.4262

PHILADELPHIA | Que Presidential Blvd, Ste 330 | Bala Cynwyd, PA 19004 | 610.668.9400
WASHINGTON, DC | 7226 Lee DeForest Dr, Ste 201 | Columbia, MD 21046 | 443.832.4009
CONNECTICUT | 255 Route 80, RO. Box 698 | Killingworth, Connecticut 06419 | 860.663.1190
BOSTON | Independence Wharf, 470 Atlantic Avenue, 4th Floor | Boston, MA 02210 | 617.500.4578

 

 
 

Case 2:20-cv-00440-CMR Document1 Filed 01/24/20

IUPAT Industry Pension Fund

EMPLOYER:

Acoustics Plus, Inc.

PAYROLL COMPLIANCE REVIEW

REVIEW PERIOD: January 1, 2018 through June 30, 2019

2018

2019

TOTAL CONTRIB. DUE:

Interest through 8/13/2019:
Liquidated Damages (20%)
Cost of Audil

TOTAL AMOUNT DUE:

Page 70 of 84

 

 

SUMMARY
1.U.P.A.T Annuity
Pension Fund Fund FTI Fund LMCF Fund PAT Fund Total
§ - $ = $ - - $ $

21,551.36 436.80 274.00 188,90 7.20 22,458.26
$ 21,551.36 $ 436.80 $ 274.00 188.90 $ 7.20 $ 22,458.26
286.17 5.61 3.64 2.23 0.09 297.74
4,310.27 87.36 54.80 37.78 L44 4,491.65
436.96 - 2.83 2.83 - 442.62
§ 26,584.76 3 529.77 $ 335.27 231.74 3 8.73 S$ 27,690.27

 

RESULTS OF PAYROLL COMPLIANCE REVIEW;

A - Contributions are due for delinquent months March-June 2019

B - Contributions due for Overtime hours paid but not reflected on the payroll.

 

 
20-cv-00440-CMR Document1 Filed 01/24/20 Page 71 of 84

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[rossot s] - si - s[ - _s[ - os] - ss 5 S| p0'66z § | OO'NSE! S s|_- s[| - os and INDONV IWLOL
fore 5 S|” s|_- s[ - sf -_§ s[_- _glozt  siooo s{ -  ¢{ = s|- S| soos | coos | snoysads| ANN LV¥d
ori s[ - s{[ - s|_- s|_- sj - _s{ - sj] = sfove sfooc sj - s| - $s] - _sjoros |atos [| snoysods CNAs SOW
ovl os] = sf - sf - sf] - st - S| - Ss Slorc Sjloozl s| - s[_- s|_-  s[oros |[ovog | moyndg GNn4 td
onorr S| - 5 s|_- s{ - $s] - s|] - s| - s[0096 S|osore s| - s|_- s[ = sfoovs | rers | snoyunds ALINNNY
vezst § si = $ sf - sj - sf - os $| rote: Slozsse $| - sf s| - sizes [izes | moyaadg NOISN3d
S6HUS.::| SYS |] SILVA - SGNALd:
ang junomy
ogzse's s| -  s[ - sf -  s{ -  s{| - sf -  s| = S{logsse sloorers| - s{[ - s[ - _s| saova vio.
oo rr! - - = - - - : 00°Z | 00°0Z1 > : - SUNOH TVLOL|
ogzse's § OR'8S6 $ | OO FEL YS sao¥M
on FbL | 00'Fz 1 on az sunon [| v__ | iigsa_[ esgzoemex | araqoy aye uaa]
TWILOI oad ADN Too das ay Te NAP AVI dd avin aaa NV qiy 107 awien

orted au) uo pai2ay)34 10u ING pred sinoy IUMILIAAG 40] snp suONNQUIUAD - |
607 eunp-Yareyy SYUOLW quanbui Pp 40) anp am SHONNqULwOS -vVv

 

suadey uawkananop 10) ang uonngisua7

sedooD eueW) YOLIANY

6102 °O¢ PUnr yBMOs! grog‘ Arenuee :<GORTad MAlAZY

Wd2 “oauan7 B15 SW
RCPOL Vd “DHhasAopeys ‘7297 SOG Od
ou] ‘Sn si}snosy

[ 6107 |

“WAEWAN Hd
SLOVLNOD
Ssaugdv
’EALOTINS

pony vosuag Ausnpul TV.

 
 

20-cv-00440-CMR Document1 Filed 01/24/20 Page 72 of 84

Case 2

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

orste. 5 | - ef sf s{_- s|_- s]- _sfaoro s[zeir  slorecr sforerz s| - s{_- S PINON’ T¥LOL|
ote s| - si s s S| - $joro S| 091 g | 096 sjorr  s| - s|_- S$ |01 0s soos | moy sad s ONNS IW}
oo S|: s|_- s|- S|: s|- s S}oro _s [091 $[oc6l slovs sf - s|_- § [01 0s OLos | moysads ONS Wd
or 1sR  § $|_- s|_- s|_- s|_- s|_- S| sgest s[zzse S| roror S| oeziz Ss] - s| = $ |trzs tHzs —_| mou sad § NOISN3d L'¥'d'n'|
| ois | suus | Sava SON84
ong junomy
oreevtt S| - s[_- s{_- s|_- s|_- S| - _s[oeseet s| tress s|arzic's sj zrzers s] - sj - S| sa9VvM TVv1011|
oo'nve . - = - : > 00°F9 ED 00°z61 00°88 : : SHAOH TWLOL|
agsenl § 9ESEGTS SEV
a0 F9 00°F SsunoH | v[ sso1_ Jetce-eo] mayne; “aaimy]
ry sor $ rears S| Rpzic9 sfciecre $ SSOVA
00 967 00°91 00°61 00 88 SHNOH | Vv | Scat [Speamnxx| ayer “HyZoatuoy]
TWLOL Daa AQN 130 das ony aw nar AY UWdV Uv gaa Nve Gy 207 aaquINy) SG awen’
szadej aayuaiddy 205 ang suoynginue>
Lox'rss‘6t S| - si( = st > sf - sj - S| = S| rorere'z § [peceer'r S| Ro'L90'9 S| séaoR's S| 96°. Sl ortsE S INNOWY T¥IOL
oeost. S| - s|_- S| = s|_- s| - s|_- slavic  sjozos slozre sloeze sloro slooz __s|ovos soos —_|noysed § ONAZIDINT
aoor s| - s{_- s| - s|_- S|: S${ - sj ozie Slozos Siora> siorso s]oso0  S|oor §|o10s OLOS | Mou sad § ONAS IL
corgi’s! s| = s|_- § |i_s s{_- s|- s|- s[ rote s[ teeter s|eproes s|eszocs s| 9.69 Slogsrc ¢ |zees zL8S [oy tad § NOISNd LVI
SHES. | BIS [SALVE SONI
ang Junowy
96R76°06 S| - s| = S|: s|_- s|_- S| - S| erver’ets | copec'or Ss | evzor'ezs [zriseozs | grzze s[osomls| saovatvio.l
00°007'7 $ - = = loo°zI€ 00°70S 00°F89 o0'FS9 00°8 ooo SUnOH T¥101|
OR SIGE S gc rape S| ppoze’o S| vB lece S| 9Esoc'9 § 08 0191 § [STOVA
00 ZSL 00 pg! 00°891 00 Z61 on'sg! 00 OF SunOH | ¥ Ss61_ [zezo-gs-z0z] septa “asouoy]
SS 910 VE S 80 1605'S $| POLIS S| 679172 S| FRTIOL $ SAOVA
M949 00 B21 vo zs! 00891 00 891 SunoH [iv SS61 [180c-9¢-wB I] udasor “uunpiag]
LZ rene S soxsi's sl rezese s|szeroc S| o1zze Ss SSDVAN
00 ZRF 00°POl 00 poz 00 991 008 SunoH [ v sso [eocz-Ze-sei]  weNyM “UOpicD]
TRO TOO'ST S 90 £90'S S| orzier st zi9zi'9 $ SaOVA
[00 oss 00 8£ 00 07! 00 21 sunon_| v¥ $S61  |100z-F9-90z| vost *mojneq]
TIO. Daa AON 130 das onv rit nau AYIA ud¥ uv aad Nv dyed [B07] zaquinys SS aN
saadity uawidouwinap 203 ang swaynguyue7>
[ 6107

[leaded ayy GO prisaijas JOU ING pred SMOL) SUsILID4— JO} aNp SUOTINgIAUO; - g
OLN AtHy-Yase py sipuolw jaNdUI[ap Jo] aNp ale SUOIINQUIUOD - ¥

 

sG00D FLAW OLIGNY
610T “Oe Quy Anon g19OZ "1 GEnuer

“Old MWITATY

OZL0-LSt-297 “YAGIWNN Hd
¥do ‘ofuenT tag sw LOVLNOD

SEPAL Va “AMiAshopey “797 NOG ‘O'd ‘SSaudav

DIN “sid SONSTOIW “YIAOTWINT

puny vosuag Ansnpuy pwd

 

 

 
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 73 of 84

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

were S| - s| = S| - s|_- Si S| - s[_- s{_- S| ose Slerse S[eirz] $| 9602 S$ [LINNOWY ‘IVLOL
ost $ s|_- s| _- s|_- s s s s{_- s[oso sjiovo slozo s|oro 5 |otos So'os —_ | moy sods NN3 1IOWT
09'£ s| > s| - s| - g| - S S s{- s[- s{oo! Soro | ort s| oso _$ [or os ores —_ [ynoy sods GNNS Ld
wre S| - s| - s| - $ sf = s s s |= slozzg Siaere s|aoe $s] 9269 S$ [ze'9s ZLE8S [Moy sad s NOISN3d L¥d 01

HOHE TURES [SaLVEL. Sanna

ang iuneury
z s|_- s| s]_- s|_- s|_- $ s| = s|_> s{_- s|_- s|_- s| - _§|_ sapvm 1¥LOL]
00°9€ : * z = : 00°01 00°F OOrT 00°8 SHNOH T¥LOL|
- $ ° s SaDVA
009 00°9 sunon [| 8 | $s61_[1807-9s-b81] _ydasor ‘uunpiag]
= 5 s|_- s[ - s S |SaOVA
oo0E 00 + 00 F 00 FI 008 sunoH | @ | fs6i_ |zezz-ce-s61] wet ‘vopioy|
TWLOL Jaa AON 1D0 das ony ne nner AVIA wdv UV aga we Gad = D0] JaQuINN ss >0E HS,
suadey, vawAsuanos joj ang suoynqujuo)
i Git

JTouded ap uo paisayez lou inq pred smoq aunLaag 40] anp souNqLuUOD -
6107 8Mf-yoreyy suo! prenbuijap Joy anp aze suagngiyuos - ¥ sedoo> emew -YOLIONV

610Z “Oe aunp nan g107*| Lenuey :<ORd MIIATY

 

OTLO-LSL-L9Z “MABIAINN Hd
Vd2 ‘oduar] BID ‘SW “LDYLNOD
SEb6I Ved “2MSAayay ‘797 xog ‘O'd ‘SSTuaayv
do] ‘snjq SNSNOOY AFAOTINT

puny voisuag Aysnpay Lyd

 
International Painters and Allied Trades
Industry Pension Plan

Rules and Regulations
as amended restated as of January 1, 2015

EXHIBIT

iG

 
IUPAT INDUSTRY PENSION PLAN

ARTICLE 1 - ESTABLISHMENT & CONSTRUCTION

1.01
1.02
1.03
1.04
1.05
1.06
1.07
1.08
1.09
1.10
1.11
1.12
1.13
1.14

ARTICLE 2 - ADMINISTRATION u..ecscessessseeseersenresrerenseeee

2.01
2.02
2,03
2.04
2.05
2.06
2.07
2.08

TABLE OF CONTENTS

 

Urot

PAGE i

Establishment of Plan and Name, .......ccccsseessersscnsssrescssserereseeenrreseesseensenseacerreseroneyeeseepeessanes 1
PUTPOSE.......scccecereeeserseeeeseeesserecnneses sibdailbalskuitas oatsithiiea a see nn enerenieN tue tna acne a saangherKEURetneaenTenS: 1

Trustees...

Plan Effective Date. a reeeceeesuisisuusasuupesuasisasuisasusissssisesiussiniisiesuvaseeeessneel
Amendment of Plan ........ccccccccccccesecssceecenscceaeeesersenenecseseesneeecereesenennenteneneneseaseceetnaretsenerneareaee
Prohibited Amendments............ccc:ccsseseeessesetevsvessevsessessseeseesccssseseuescsssseveetseeessecsesvarsusecsusves

Merger or Transfer of Plan Assets ......ccccccccccccsesssssecctesssseeeescesseessescsecssberssevisssessersesensseerate 2
Termination of Plan .......cccccccssccsssessss sDGeeUHiieesyuusWiauuilluinve led ede gual sliaiUial Melbnslvewigulaaniuaslulen 2
Termination Actions ...cccccccccsesssseceneessesestenersesenieesseesseenteacseeeueepacsertaretasseenegstotesaecsecees 2

Notices... . daanenesenoe
Unamenzed RESreventaAOfisem

CO Struiction ...........s0c0000<15ahyeudiienbeyeeune SSRaSUSEE eed SuSUuisRSUISiibaiali Ws Lauinebisticunbuversecealivedenesdevaeaiilis. 3

Choice Of Law.....cccscesscseseecseseeeeeeseeceneesenteuseeeesesecegeaaeeeaceseesneestsegscsseesesanseneececnsnsssseantepeeneas
Severability ... ccisassesnssusciaureneocinemasniareenemnonaimnns ina maemmaaENENRINOERREEREES

Powers Of Trustees .....cccccccccsscccsccseccescesesscseesepes sen susceseneuceesucrtersseuenesusreneecssessvessesssuavessauneres 4

Duties and Powers of Plan Admministrator........c.ccccccsscsesestsecssscrseuecsavecsepseseessesseessessensesesvens

DISCLEtION.........:.cc.scsecsesccoccesccsceoncsovececeueosssnenas save oiidvusdeasdl sueCUUVeil QUGUSaNtetebbesddeles -siiseceenaeeetB clive’ 4

Consultants...

Delegation and Allocation of Responsibility. davuseseteueseeecaeeeagecessseetaueeereceeeeaeeessteeeesecseeaeeseeees 5

Reliance...
Limitation of Liability...
Indemnity...

ARTICLE 3 - PARTICIPATION ........

3.01
3.02
3.03
3.04
3.05
3.06
3.07
3.08
3.09

ARTICLE 4 - VESTING

4.01
4.02

Eligible Employees ........scsscssssesesssceeesesceneeenpevscsessesenssnaeeeeenssessensesanavaneessnssassansnsnerassseneesess

Entry Date...
Termination SF Participation...
Reinstatement of Participation...

Acceptance of a New Contributing BI OY rrrnnnnrnnnrincnnnnnni

Acceptance of a New Affiliated as
Additional Conditions...

Delinquent Employers .. scsaceecuseeseeecesscoees ogists SUR ISRRaN Mis aeaa sojasusasasauvaptnannveneene ee ivan D

Mergers

Vested Participant ..ccccccseseseesesseceeseseseesstenssseeseseersssssetseassarerneerecnies ceteeees
SErvVICE VEStING ...nsserassanenanenesenaceorenmnmnnmancrseeirmnNe ae eeNSNoNaeneaeD nonin smeeeRatiENeNeR

2015 RESTATEMENT
IUPAT INDUSTRY PENSION PLAN PAGE ii

4.03 Age VEStIng ......:.esescccsccseseceeneeers decals tuaaohiaiooks iia nuaDwaNa asta annie okaaasamnanet eR MRR 10
4.04 Termination Vesting ............c.0ec0++gablailivnstnnniiuilas cai eeerieen spc uaalieluncciets tin ewericaecicatelamawCO Le
4.05 Vesting Changes ............-sssssecssageazesaneninenrnusessdsnwasasaninengetnnendvanunianenversennerseestyasnpveryeseqece dd
4.06 Years of Vesting Service ...:c:..:.: aemsssmmmnenmcmnmmnmone umnneneneerrnmeensnmnestenmensterseenyannnetinell
4.07 One-Year Break-in-Service ..ccccccscccsessssevcessssesseeesscseecessssecseeseeteecctetseetsssteetrersecese tl
4.08 Effect of One-Year Break ...0...cceccssccssssreessneceeeeesseseessseesecsessesseceeetssstessiceciersssesceeeeel b
4.09 Cure of One-Year Break .......cccsessersesserseseecesecesepeeseeceaeentaseesssaueqaevessnenenseaversacarsarersenrernee Le
4.10 Family and Medical Leave............ ccssiassoconscaccoerenensannonnrennrensnysesraanaensescntenenneseroensrnseeseene 12
4.11 Qualified Military Service ........... cisissisctssnarasianunncesatnnasranaeninaumienm eRe MOnES
4.12 Permanent Break in Service......ccccccccsctseeseesseseessseeeceeseceeseeeseseeessesessteesseeeeseerieeeeld
4.13 Effect of Permanent Break... ceccsseesseseseeseseteseesseeysuteeneerennnaserersrersaserierererersaarerieel

ARTICLE 5 - ACCRUED PENSION BENEFIT CALCULATION... ccsssssstcassessenesseses 15
5.01 Accrued Benefit oc cceccccccccccsessccssscesssessccsereressesseverecseeseerecsssseneaseeseessgseesesseuenerenenannnesecnty 15
5.02 Pension Benefit for Service before the Contribution Period - Qualification .......cccsce 19
5.03 Pension Benefit Credit for Service before the Contribution Period - Amount......ccc02]
5.04 Loss of Benefit Credit for Service Prior to the Contribution Period. oe eeeettee 22
5.05 Benefit Credit for Service during the Contribution Period........c:ccesseesseseresssesenessnereenes 22
5.06 Maximum Contribution Rates....ccciccccecscsesscseseceseeseseeeeceageeeeeiseeeeeeseanseerenserseseenesserssengeie 2d
§.07 Extra Contributions........ssssisseniiinsisannenasnsisianiascaseaisaineitavensmennvetsnsnanscunasuencentsneD
5.08 Contribution Rate.., coed ayaa a Tacit ESE OT ere, 24
5.09 Contribution Rate Changes... sus saaeenessunpgugees somsenenensanptaaeaauiti ops S ARTA NEG OF
5.10 Benefit Break-In- Continuity... dcusseascesesacneesscdsssssasesaesaseauesuaesseaaseuenstanteraseneeasensnsensenres Dod)
§.11 New Groups... we cvssssstisuassisansaasevnnnannenvssesanuessnneesannsassnnnevnesnnesiansseelO
5.12 Reciprocal Pension “Agreements. sesnvuonassidasanahndav9snv eaaesawncGhiseateninsssisicsbaslibecieatuonjisaseesis 20
5.13 Merger Agreements .. vies javeeegecypuseseseneeaeneeaeteaseesneerseaseaauseesssenessssseasauersesseesssscD D
5.14 Post-Retirement Benefit I GREASES. pssabessecusedscecsesecueecsssseensaeeepssaeeeresensepesesecneseeeseesseenaneneetee 28

ARTICLE 6 - PENSION BENEFIT PAYMENT. ....c.-ssssssscessseseeettscenesesenecscarsessnsstonsesterseetenns 28

6.01 Normal Retirement Pension — EL ITE nrnrennnnrnnsnrntenrmrmananen
6.02 Normal Retirement Age.......sccsssereccsersscesreesnsensidlditbashaia vans eiieiiaduaceieniiva ania nicdiareD
6.03 Normal Retirement Pension — Amount... so uno nee iSieiHia twas Qealuesweiceveinlebeasvaliugavieiinsaaelgee ee
6.04 Late Retirement Pension — Eligibility ...cccsssseessesesssseressvesasssstutitrnesntstneeeee 29
6.05 Late Retirement Pension — AMOUML......sssissssseassisasvaravsoisnsovessaonisnansvarseroinavestonavaiverenesnvinie eo
6.06 Mandatory Payment of Benefits ...........wisiiissneaviavininnnvintersersinsreisnisicsscen escent wD
6.07 Mandatory Payment - Amount... we soage dahgihang| (adie danvabe secounonebseepin nash RAILS W
6.08 Special Early Retirement Pension - ” Eligibility... deeyseeerereeqersessaaneesssetatneeasesteestepernseeteter dL
6.09 Special Early Retirement Pension - AMOUML ..........issssssnvsentonentmnncsocsenounaeaneerenensenesenanane 32
6.10 Early Retirement Pension —Eligibility ..................iasssiusessnaiisncentisbniabinenniesanninbeeaaies 32
6.11 Early Retirement Pension - AMOUM...........csecssseeesenshdaiersratibeniatiin ac suiwaieectnteNnUNb DS
6.12 Disability Pension — Eligibility... cccsessessesssesenereesessnnsarseneererssessnesnreserseesntisenenegeeees DS
6.13 Disability Pension - AMOUDL............ccsssssssessessceneoseekehuintenennsenenerermnneennenennensueteneesennsenansnese 34
6.14 Effect of Recovery by a Disabled Pensioner ...........ssiasssarsssaesersoavsiinosssiisioissanananieecdernene
6.15 Early Vested Pension — Eligtbility............ssssssssesssgessseceenstcneresstoneenedessessasnansoscecsadavatie 36

2015 RESTATEMENT
IUPAT INDUSTRY PENSION PLAN

6.16
6.17
6.18
6.19
6.20
6.21

 

Early Vested Pension - AMOUNL.......msnrecennsavarensenmneneurnenreananenaetnuunseraranennseneranreanenatonnnane
Partial Pension - Eligibility...... isissssssnsvseanaarimnasxeseiansvienicanvienes konentinnntnaorexeoveevensnenanstexes
Partial Pension - AMOUNL..........dissieriuns aiiiaieiienancat naan cenineneniveauamiieres
Partial Pension — Payment Forms .......--s.ssssasssassaeaotiaveaeaiivoosvacgestees\eouhdediaieesivesusedsbeavensstens
Non-Duplication of Pensions ...........-.msssvennrnenecrsrsnnmnererernsuenteencennstuenenneteepeanenererenennaene ne
Tax 68 ikaciesssinnrcunncananias nin ananinarniamnossmenwuaciamamianence res muadsiiatusiennmesmineieinNnenmENMORNTEN

ARTICLE 7 - STANDARD PENSION PAYMENT FORMS ...cscssscesssessess

7.01
7.02
7.03
7.04
7.05
7.06

7.07
7.08
7.09
7.10
7A
7.12
7.13

7.14
7.15
7.16
7A7
7.18
7.19
7.20
7.2)
7,22
7.23
7.24
7.25
7.26
7.27
7.28
7.29
7.30
7.31

ARTICLE 8 - OPTIONAL FORMS OF PENSION PAYMENT.....cccssssssssssssensenseesersnensesensns

8.01

General Payment Restrictions. ............sssvsassivsesanservexveensaonenrsansvacvenionnsesssresonsoeaiinienencevanene
Commencement of Benefits Generally .........cccceccecessecsicessessnescsenserssvcseseeceecaeeseesterneess
Married Participants - General Rules....ccccsssesssssnerssenenecereesesesesesscerseeseaceeseeensonsaranecravens
Single Participants - General Rules ........ssessesereescecceeneeeeeesenenersteeentsetsnenesnarsiesnesrensssens
Small Benefits 0.0.0... ccccccsssscccscecescsscecrsvaneneceesssesesssenscseseussesnearseeeasessenseestesseeessseseresses1ai
Husband-and-Wife Pension at Retirement — Standard Form of Benefit Payment for

Married Participants... . veceeeteaees
Waiver of Husband- amie Wife Pension...
Pre-retirement Surviving Spouse Pension ..

Waiver of Pre-retirement Surviving Spouse Pension sacusnosaeee veo SSUES ed sauie BENSON E Sena a
43

Pre-retirement Surviving Spouse Pension — Spouse Alternatives ..

Qualified Domestic Relations Orders cssstttssssasnnstntuasessisnsiunsesnsaniaceessasape eee
were

Qualified Domestic Relations Order Procedures...

Guaranteed Five-Year Pension (Unreduced Pension) — _ Standard Form of Benefit

Payment for Unmarried Participants..........:ssesseeserssistereseseursersersceneeseneneeesaneanensensseess
Pre-Retirement Death Benefit - Eligibility 00.0 ccscesecseeneseenernereseeesseeesssenecseereeesens
Post-Retirement Death Benefit — AMOUME .... ee iecccsscesseceessenesenseeeseseveeeeneeneneesseneeaeesens
46

Beneficiary...

Retirement and Suspension of Benefits Before Normal Retirement Age. veeeec re ee dnn MER
Pensioner Reporting of Work Before Normal Retirement Age... cesses
Resumed Benefits Before Normal Retirement Age — Eligibility... sc ecrsseseseeneeees
Resumed Benefits Before Normal Retirement Age - AMOUNL v0... cesescrcseseeentreees
Suspension of Benefits after Normal Retirement Age....eeseersserieenersneersrsneesersseesarerseny
peed
sven 50

seal

Plan Disclosure of Suspension Rules... v8 leeuaaeeesenseseenenseensesensanees
Pensioner Reporting of Work after Norinal Retirement ‘Age ...
Advance Determinations of Suspendible Work...

Plan Notice of Suspension after Normal Retirement ‘Age sss papgasageasaretbmuntedbaecnnformenanare ds
Resumption of Benefit Payments after Normal Retirement Age - Eligibility ........00
Resumption of Benefit Payments after Normal Retirement Age — Amount ........0:0000.
Waiver of Suspension and Preservation of Prior Suspension Rules...........:.:0seetees
Incompetence or Incapacity of a Pensioner or Beneficiary «2... .cccseseneseereeeseeneneeneaees
Non-Assignment of Benefits.........issssoessseunnererncmnenenvenencenceneneunernntersnenenntcantrnsnacnienntes
Payments to MinOLs ......cssescscsssssesssseesesnsneseaneasecnesssnessssssenensesevsaseventsavasecavasnassnesessnsseanananss

Generahiziccscsavstusieatiinranrnnnuaiuncenaniesraainaameteenemanruusnanacecmmneeraysnmesnr erm tneaie

2015 RESTATEMENT

SOOO OE DOC O ett et tote Page TT OTot

PAGE iii

36
36
37

37
37
38

- 38

38
38
38
39
39

see aD)
veer AO
a4

42

44

45
45
46

47
47
48
48
49

51
51

31

53
54
54
55

55

55
IUPAT INDUSTRY PENSION PLAN

8.02
8.03
8.04
8.05
8.06
8.07
8.08

Joint and Survivor Options ... i
Social Security (Level Tacos) Option ...

Combined Level Income and Joint and Survivor Option...

Ten Year Certain Option........

 

PAGE iv

erie
578

58

edd

ARTICLE 9 - CLAIMS PROCEDURE & BENEFIT PAYMENTS .......cccssssesseetseressessesees

9.01
9,02
9.03
9.04
9.05
9.06
9.07
9.08
9.09
9.10
9.11

ARTICLE 10 - FUNDING

10.01
10.02
10.03
10.04
10.05
10.06
10.07
10.08
10.09
10.10
10.11

Application. ...ccccesesscesscesseseessseesocevsssenscsnsasepsensansnspapseeasseeasepensvaenerorsassesiesnseasarsanessasneaseenes
Partial Pension - Application Procedure... xcssissonnsssessaanncsonsnoneeriaventsessantesnsensosiaseaa eaiaaawess
Information and Proof.........ccscccssesceseceeedaderavbiisiveanseni ences canaiventenaiileutaveniaarentineaeranaiiee
Trustee Discretion and Authority...........ccccccccceeececcsencseenerseeeessenasssesseseecsnpassserttnneesscsescoes
Initial Claim Determination ....0.....c.ccceeseseseererestetererrenvasteersnereyarretenseasersts eaenaiseerenanedznerrenms
Request for ROVICW .....ccececser ise ressesnes sso noni enininnanin irene nein omen men areata ener eins
Decision On R@VICW ...cecccccssececeeseceecesonsnecsesebdi pute ssuibbebvasdeouaicuuiubvaensnabnenssovesssneevieavadeanvenes
Administrative Delay ..cccccccscssssscesecesrscecssccdbigetanesdsdbiiategctistuascsabiuetsuubecshnessgeabaavaieas

No Rights to Assets...
Uniform Limitations Period... sexseees veo th eh@entetey
Uniform Locations for Lawsuits (ERT)

Funding Policy..........::00+ daisiitiretieae atin miuaanaiaianamanniaNneNEN EN RieOIM TI MOaie
70

Lump Sum Payment Option. .scssssssssssessnssneeussesissisnasssessisevesissssntineesinsesnenneeean59
Benefit Payment Restrictions... sivas peteiiisiisiscannccseacuesccatvassecbccuninaenaiviaitecckenaes
RON OVETSprrp-apeveenrensanenanepennenurmnen neds ¥ ad bx ihaj suis wabe sp wns wapiabieangasianguiily sGenounva dug nundun Paaansheseapensamebes

60
64

66

66
66
66
66
67
67
67
68

veers 8
seyret OO
ei 9

Menem em ones ceases eee rae C COOH O OEP SORA RESO A ARE REACHES ECE DE EDUC COSCCERS EES EE SESS SEES SREE EEE E ESSERE EEE

Trust for Par HCA AME. RA ESR ERS EER AON RUSE
vevoneee DO
vee TO
ssisussl O
svnisar O
cesses O
coed]
voiced |
wf]

Investments .. wee

Source of Benefit Payments...

Expenses... sHaereci

Non- Reversion. . saaeNre UES
Employer Contributions...

Irrevocability of Contributions... vs
Qualified Military Service Contributions ..
Return of Mistaken Contributions ..

Collection of Delinquent Contributions... ee eee an enE

ARTICLE 11 - CONTRIBUTING EMPLOYER WITHDRAWAL

11.01
11.02
11.03
11.04
11.05
11,06
11.07
11.08

Employer Withdrawal - In General.......ccscecsessesesesenenenestenssreasesesrseseaneenevartersnenepeteaneenrans
Control Group Employer - Definition...........ccsssssesssensionsensromavnessnnnviasesannsienanesiuiicsaies
Construction Industry Employers - Definition «0.0.0.0 eee eect eretreececneetoene

OOO OeCECOIVeere rire ier rrr err)

Complete Withdrawal - Defined .. :ajesussssisunubecuystiencestanisguavelbess cesnatbabivecuadccsvitzenieierds
Partial Withdrawal - Defined, ........ccecesccsessseeseceseteeeearneenreneseereannonsonstessirecnseesctaseeseeenanteees
Unfunded Vested Liability .....::.c:cenememoenmnecearsomeumanenmennioenmensenmnnienmesnnnieneavamenwn

Title TV Vested Benefits ......1......--ccsessssessventssousscievsveciseaessacececsevscececsavsceeeyvesesetevestsvscsrvasert

Initial Unfunded Vested Liability 0... cee cee ee eer eeeeeee teens sneeerteeenieeseecseeeba

2015 RESTATEMENT

70

70

72
72
72

74
74

74
75
75

75

a)
IUPAT INDUSTRY PENSION PLAN PAGE v

11.09 Be eee vuuaa aotenaa voi anv NenvaNARUaNN SONA SyaMR
11.10 Reallocated Liability... AEST Saati ass

76

sll

11.11 Mergers... “ ieteaeesnereeetsene FE
11.12 Amount aE Control Group Employer Liability fon Complete Withdrawal... 79
11.13 Employer Proportionate Share of Initial Unfunded Vested Liability oo. neneeee 80
11.14 Employer Proportionate Share of Annual Changes in Unfunded Vested Liability...........80
11.15 Apportionment Base Period ........ ec ceeeeeseerceeeeseeneeeeenssnreeeeteetereraeeenerennetieareeateenttettereeeetens Ol
11.16 Base Period Employer Contributions... ccc ccesceeteesessesseessenesenscseesseersneneerenseeeere 81
11.17 Pre-1980 Terminated Unit Contributions... ceeseeseeseeseesesneeressaeeereesenesstesseseseveseasenss 82
11.18 Employer are ea Share of Annual Charges for Reallocated Taaballty Spamtenniceaiys 82
11.19 Transfers of Liability ... veseenetagesaneesaceeananecsaaceneaseaeuateensateragaesateaseesesaeereaevayseneeene OQ
11.20 De Minimis Reduction... ecsecacevsesesiepeaseysseeseeeeecsasnesartcassaeseetessseesttasessartesieessvaveasenene D4
11.21 20- WeanBaymenslimitaten deri dene tasers er ene HIRES Iau St ME muerte oe
11.22 Insolvency Reduction............. setter Bo
11,23 Partial Withdrawal Taability= Amount .. ceed
11.24 Payment of Withdrawal Liability.... ae seed
11.25 Notice and Collection of Withdrawal Liability ... siekavtvasbanireiienaedemnicesUEER Ee
11.26 Withdrawal Liability REVIOW........ccecccececeeesesceeseeeesssessasedsececersressesaseeesssteceaenraseceesaveneees 86
11.27 Withdrawal Liability Arbitration 0. eceeceeeeeteeereeesenseceeseeeeereansesceneetsneeeraneneaeeanaes 586
11.28 Withdrawal Liability Default... vi pve
11.29 Withdrawal Liability Collection Litigation. ‘i SCE ee oe ereare «I
11.30 Withdrawal Liability Abatement — Construction Industry Employers AGRI peigeeemanmene
11.31 Withdrawal Liability Abatement — Other Employers... cess eeseerireereeenersnsisenesenens 87
11.32 Mass Withdrawal, .......ccccesesecnciescresescereerec sate iiceinannasnenanaineeanennnnenneiewmuandstemeenananen 88
ARTICLE 12 - TAX RULES AND AFFILIATED EMPLOYERS .........:ccseseesesrsisseereeessenee 88
12.01 Non-Discrimination .. hoes +88
12.02 Affiliated Employer Participation... 88
12.03 Conditional Adoption... 89
12.04 General Affiliated Employer Rules ... ceseeetececeeseeeqeneeeteeeeneceeneeseseaeeeeesereeenseeeeeenO9
12.05 Limitation Employer .......... cesses sssvasivessenvevvinasibvecsnceuniesusoniestenvesbavenisieweaeaesaiineavnniunaness 89

12.06 Tee ay Re TCAD see EERIE STIR
12.07 Maximum Benefit Limit. .. wD]
12.08 Section 415 Aggregation.... 192
12.09 Maximum Benefits Goominatiant. cesabeseceessenseecseeseesecereeeseeeersseeeessveeeesrevscieessevereveensOQ
12.10 Restricted (High-25) Employees... cccccssccneseetvneveesscsessessseeessbesrsesssvsseseesseeeeerscnsesess 92
ARTICLE 13 - DEFINITIONS .....ccscessssssssescesssscssescccesssssssesennssecevsseecuseesersessssnesssnasssnaseesenenees 93

2015 RESTATEMENT
 

Case PPO TOC ER VOCUTTICTIU L Fired ULIZ4 20 Page OU OT OF

CITED PROVISIONS FROM THE
INTERNATIONAL PAINTERS AND ALLIED TRADES INDUSTRY PENSION PLAN
(As Restated Effective January 1, 2015 and amended to date)

3.08 Delinquent Employers.

(a) The Trustees may terminate a person or organization that fails to make
contributions due for 90 days past the due date as an Employer.

(1) The person or organization, to once again become an Employer, must post
a bond in the amount of twice the delinquency and pay all current and delinquent contributions
within three months of the posting of the bond. If the organization fails to do so, the bond shall
be applied to pay any delinquency, interest, liquidated damages or legal or other costs incurred in
collection or termination of the organization as an Employer and the person or organization will
not be permitted to resume status as an Employer.

(2) Ifthe person or organization satisfies the foregoing conditions and once
again is allowed to participate as an Employer on that basis, the bond will be returned if reports
and contributions remain current for a period of one year following reinstatement.

(b) After the FIP Effective Date, the Trustees shall reject any Collective Bargaining
Agreement or Participation Agreement and contributions that do not conform to the FIP.

(c) The Trustees and the Union retain the right to enforce payment of delinquencies
in accordance with other provisions of this Plan, the Trust Agreement, and the applicable
Collective Bargaining Agreement. Termination of an Employer may result in an assessment of
Withdrawal Liability against the person or organization and its Control Group Employer.

10.07 Employer Contributions. An Employer will pay contributions to the Plan or Trust, for
allocation to the Plan as directed by the Trustees, as required by law, a Collective Bargaining
Agreement, a Participation Agreement or the Trust Agreement and pay interest, liquidated
damages and costs of collection (including audit and attorney fees) as required by the Collective
Bargaining Agreement, Participation Agreement, Trust Agreement or law.

10.08 Irrevocability of Contributions, Contributions by Employers to the Trust or Plan are plan
assets and are irrevocable. The Employers will have no right, title or interest in contributions
once paid to the Plan or Trust or in contributions owed to the Trust or Plan in accordance with a
collective bargaining agreement, the Trust Agreement, a Participation Agreement or applicable
law but not yet paid and no Plan assets will revert to the Employers. The Trustees may return
amounts paid by an Employer due to a mistake of fact, payments conditioned on qualification of
the Plan or deductibility of a payment and correct any excess contributions (as defined in IRC
4972) as provided by law.
10.11 Collection of Delinquent Contributions.

(a) In the case of a Contributing Employer that fails to make the contributions to the
Plan for which it is obligated, in accordance with the terms and conditions of a collective
bargaining agreement, the Trustees may bring an action on behalf of the Plan pursuant to ERISA
502(g)(2) to enforce the Contributing Employer’s obligation.

(b) In any such action in which judgment is awarded in favor of the Plan, the
Contributing Employer shall pay to the Plan, in accordance with the court’s award:

(1) The unpaid contributions,

(2) Interest on the unpaid contributions, determined at the rate for
underpayment of federal income taxes under IRC 6621

(3) Liquidated damages equal to the greater of:
(A) The amount of interest charged on the unpaid contributions, or
(B) 20 percent of the unpaid contributions,

(4) Reasonable attorneys’ fees and costs of the action, and

(5) Such other legal or equitable relief as the court deems appropriate.

(c) Nothing in this section shall be construed as a waiver or limitation on the rights or
ability of the Plan, Trustees or Union to enforce a Contributing Employer’s
contribution obligation in any other type of proceeding.

ARTICLE 13 —- DEFINITIONS

Collective Bargaining Agreement ... any written labor contract or other document by and
between a Contributing Employer and the Union which provides for contributions to this Plan
with any and all extensions or renewals thereof and successor agreements thereto or applicable
labor-management relations law which obligates an organization to make contributions to the

Plan.

Contributing Employer ... an person or organization which has agreed or shall agree to make
contributions to the Plan in a Collective Bargaining Agreement.

Control Group Employer ... Plan 11.02 and ERISA 4001(b).

Employer ...

(a) A Contributing Employer or Affiliated Employer with a current Collective
Bargaining Agreement or Participation Agreement that has not, by resolution of the Trustees,
been terminated from the Plan.
 

nn ee SA a ars STE RATS

(b) An organization shall not be deemed an Employer simply because it is part of a
controlled group of corporations or of a trade or business under common control with a
Contributing Employer or Affiliated Employer.

ERISA ... the Employee Retirement Income Security Act, as amended.

FIP ... the funding improvement plan adopted by the Trustees in accordance with ERISA 305
and IRC 432 and any update or amendment to that funding improvement plan.

FIP Effective Date ... the later of January 1, 2012 or 180 days after expiration (for purposes of
ERISA 305 and JRC 432) ofa Collective Bargaining Agreement or Participation Agreement in
effect on January 1, 2009.

IRC ... the Internal Revenue Code of 1986, as amended.

Participation Agreement ... an agreement between a person or organization and the Trustees for
contributions to the Plan consistent with Plan 12.02, 12.04.

Plan ... this document and any modification, amendment, extension or renewal thereof or, if
required by context, the International Painters and Allied Trades Industry Pension Plan as an
entity sponsored by the Trustees under ERISA.

Trust ... the International Brotherhood of Painters and Allied Trades Union and Industry Pension
Fund, established by the Trust Agreement and shall mean generally the monies and other items
of value which comprise the corpus and additions thereto, received or held for or on behalf of the
Trustees.

Trust Agreement ... Trust Agreement establishing the International Brotherhood of Painters and
Allied Trades Union and Industry Pension Fund, originally dated April 1, 1967, any
modification, amendment, extension or renewal thereof, a restated Trust Agreement establishing
the International Painters and Allied Trades Industry Pension Fund, dated 1999 and any
modification, amendment, extension or renewal thereof.

Trustees ... the persons appointed as trustees pursuant to the Trust Agreement, and the successors
of such person from time to time in office, in their collective capacity as the plan administrator
and plan sponsor of the Plan under ERISA and their designated agents.

Union ... the Intemational Union of Painters and Allied Trades, formerly known as the
International Brotherhood of Painters and Allied Trades, and its affiliated Local Unions and

District Councils, jointly or severally.

Withdrawal Liability ... Plan 11.12, 11.23, 11.24 through 11.31 and ERISA.
 

a aa ene Sm en RET

JUPAT INDUSTRY PENSION PLAN PAGE 106

ADOPTION & SIGNATURE
Witness our signatures, pursuant to authority granted by the full Board of Trustees, to
~ némorialize our action and the prior resolutions of the Trustees to amend and restate the ~~
International Painters and Allied Trades Industry Pension Plan, effective as of _} {j , 20)¢7
EMPLOYER TRUSTEES UNION TRUSTEES

By: Lona (Kaa —

Kenneth Rigmaiden, Co-CHair

  

Date: 3/3° 2005 Date: Mand, 30 209

2015-RESTATEMENT
Case 2:20-cv-00440-CMR Document1 Filed 01/24/20 Page 84 of 84

Novak|Francella

LLC | CERTIFIED PUBLIC ACCOUNTANTS

December 23, 2019

Jack Ebert Jr.

Acoustics Plus, Inc.
P.O. Box 262
Harleysville, PA 19438

RE: District Council No. 21 of Philadelphia Employee Benefit Funds and
I.U.P.A.T. Industry Pension Funds

Dear Sir/Madam:

Novak Francella LLC are the auditors for the Painters District Council No. 21 of Philadelphia
Employee Benefit Funds. As part of our normal review of contributions from participating
employers, we compare the contribution reports submitted by your company to your payroll and

other related records.

In this regard, we would appreciate an appointment to meet with you at your office to review the

following information:

Annual W-2s and W-3.
Annual 1099s and the 1096.

Fwy

in

Quarterly Unemployment Compensation Tax Returns.
Federal 941 Quarterly Payroll Tax Returns.

Employees’ individual earnings records detailing hours paid; if not available in that form, some record

detailing hours paid per employee should be made available.

>

Copies of monthly contribution reports to all fringe benefit funds to which you contribute.

7. Cash disbursement journals and/or Check Register/Check Book.
8. Copies of the collective bargaining agreements.

Our review will be for the period July 1, 2019 through present. We will, therefore, require the
above information for that time period. We will contact you shortly to arrange an appointment.

Should you have any questions concerning the above request, please feel free to contact me at the

Philadelphia office.

~ Uw
arta Cooper oe

Ce: Greta Luongo, CPA

EXHIBIT

H

NEW YORK [| 450 Seventh Avenue, 28th Floor | New York, NY T0123 1 212,279,422

PHILADELPHIA | One Presidential Blvd, See 330 [ Bala Cynwyd, PA TQQd | 410,668,9400
WASHINGTON, DC | 7226 Lee DeFurest [9r. Ste 201 | Columbia, MID 21046 | 443.832.4009
CONNECTICUT | 285 Roure 80, PO Box 608 | Killingworth, Connecouut 06409 | b6U,663,1190
BOSTON | Independence Wharf, 470 Atdantic Avenue. ath Floor | Bostan, MA 02210 | @17.500.0578

 
